


Exhibit 10.2
CBL & ASSOCIATES PROPERTIES, INC.
$300,000,000 OF COMMON STOCK
CONTROLLED EQUITY OFFERINGSM 
SALES AGREEMENT
March 1, 2013
J.P. MORGAN SECURITIES LLC
383 Madison Avenue
New York, NY 10179


Ladies and Gentlemen:
CBL & Associates Properties, Inc., a Delaware corporation (the “Company”) and
the owner of 100% of the issued and outstanding shares of common stock of both
CBL Holdings I, Inc., a Delaware corporation (“CBL Holdings I”), and CBL
Holdings II, Inc., a Delaware corporation (“CBL Holdings II”), the general
partner and a limited partner, respectively, of CBL & Associates Limited
Partnership, a Delaware limited partnership (the “Partnership”), confirm their
respective agreements (this “Agreement”) with J.P. MORGAN SECURITIES LLC (“J.P.
Morgan”) as follows:
The Company has also entered into a separate sales agreements (“Alternative
Sales Agreements”), dated as of even date herewith, with Cantor Fitzgerald &
Co., KeyBanc Capital Markets Inc., RBC Capital Markets LLC and Wells Fargo
Securities, LLC (the “Alternative Managers”). The aggregate offering price of
the Shares (as defined below) that may be sold pursuant to this Agreement and
the Alternative Sales Agreements, collectively, shall not exceed $300,000,000.
1.Issuance and Sale of Shares. The Company agrees that, from time to time during
the term of this Agreement, on the terms and subject to the conditions set forth
herein, it may issue and sell through J.P. Morgan, acting as agent, shares of
the Company’s Common Stock, par value $0.01 per share (the “Common Stock”),
having an aggregate offering price of up to $300,000,000 (the “Shares”).
Notwithstanding anything to the contrary contained herein, the parties hereto
agree that compliance with the limitation set forth in this Section 1 on the
number of Shares issued and sold under this Agreement shall be the sole
responsibility of the Company, and J.P. Morgan shall have no obligation in
connection with such compliance. The issuance and sale of Shares through J.P.
Morgan will be effected pursuant to the Registration Statement (as defined
below) filed by the Company and declared effective by the Securities and
Exchange Commission (the “Commission”), although nothing in this Agreement shall
be construed as requiring the Company to issue the Shares.
The Company has filed, in accordance with the provisions of the Securities Act
of 1933, as amended, and the rules and regulations thereunder (collectively, the
“Securities Act”), with the Commission a registration statement on Form S-3
(File No. 333-182515), including a base prospectus dated March 1, 2013, relating
to certain securities, including the Shares to be issued from time to time by
the Company, and which incorporates by reference documents that the Company has
filed or will file in accordance with the provisions of the Securities Exchange
Act of 1934, as amended, and the rules and regulations thereunder (collectively,
the “Exchange Act”). The Company has prepared a prospectus supplement
specifically relating to the Shares (the “Prospectus Supplement”) to the base
prospectus included as part of such registration statement. The Company has
furnished to J.P. Morgan, for use by

1



--------------------------------------------------------------------------------



J.P. Morgan, copies of the prospectus included as part of such registration
statement, as supplemented by the Prospectus Supplement, relating to the Shares.
Except where the context otherwise requires, such registration statement, on
each date and time that such registration statement and any post-effective
amendment thereto became or becomes effective, including all documents filed as
part thereof or incorporated by reference therein, and including any information
contained in a Prospectus (as defined below) subsequently filed with the
Commission pursuant to Rule 424(b) under the Securities Act and deemed to be a
part of such registration statement pursuant to Rule 430B or 462(b) of the
Securities Act, is herein called the “Registration Statement.” The base
prospectus, including all documents incorporated therein by reference, included
in the Registration Statement, as it may be supplemented by the Prospectus
Supplement, in the form in which such prospectus and/or Prospectus Supplement
have most recently been filed by the Company with the Commission pursuant to
Rule 424(b) under the Securities Act, together with any “issuer free writing
prospectus,” as defined in Rule 433 of the Securities Act Regulations (“Rule
433”), relating to the Shares that (i) is required to be filed with the
Commission by the Company or (ii) is exempt from filing pursuant to Rule
433(d)(5)(i), in each case in the form filed or required to be filed with the
Commission or, if not required to be filed, in the form retained in the
Company’s records pursuant to Rule 433(g) (an “Issuer Free Writing Prospectus”),
is herein called the “Prospectus.” Any reference herein to the Registration
Statement, the Prospectus or any amendment or supplement thereto shall be deemed
to refer to and include the documents incorporated by reference therein, and any
reference herein to the terms “amend,” “amendment” or “supplement” with respect
to the Registration Statement or the Prospectus shall be deemed to refer to and
include the filing after the execution hereof of any document with the
Commission deemed to be incorporated by reference therein. For purposes of this
Agreement, all references to the Registration Statement, the Prospectus or to
any amendment or supplement thereto shall be deemed to include any copy filed
with the Commission pursuant to the Electronic Data Gathering Analysis and
Retrieval System (“EDGAR”).
2.    Placements. Each time that the Company wishes to issue and sell the Shares
hereunder (each, a “Placement”), it will notify J.P. Morgan by email notice (or
other method mutually agreed to in writing by the parties) containing the
parameters in accordance with which it desires the Shares to be sold, which
shall at a minimum include the number of Shares to be issued (the “Placement
Shares”), the time period during which sales are requested to be made, any
limitation on the number of Shares that may be sold in any one Trading Day (as
defined in Section 3) and any minimum price below which sales may not be made (a
“Placement Notice”), a form of which containing such minimum sales parameters
necessary is attached hereto as Schedule 1. The Placement Notice shall originate
from the Company and be sent by any of the individuals from the Company set
forth on Schedule 2 (with a copy to each of the other individuals from the
Company listed on such schedule), and shall be addressed to each of the
individuals from J.P. Morgan set forth on Schedule 2, as such Schedule 2 may be
amended from time to time. The Placement Notice shall be effective upon receipt
and prompt confirmation by J.P. Morgan unless and until (i) in accordance with
the notice requirements set forth in Section 4, J.P. Morgan declines to accept
the terms contained therein for any reason, in its sole discretion, (ii) the
entire amount of the Placement Shares have been sold, (iii) in accordance with
the notice requirements set forth in Section 4, the Company suspends or
terminates the Placement Notice, (iv) the Company issues a subsequent Placement
Notice with parameters superseding those on the earlier dated Placement Notice,
or (v) this Agreement has been terminated under the provisions of Section 11.
The amount of any discount, commission or other compensation to be paid by the
Company to J.P. Morgan in connection with the sale of the Placement Shares shall
be calculated in accordance with the terms set forth in Schedule 3. It is
expressly acknowledged and agreed that neither the Company nor J.P. Morgan will
have any obligation whatsoever with respect to a Placement or any Placement
Shares unless and until the Company delivers a Placement Notice to J.P. Morgan,
receipt of which is promptly confirmed by J.P. Morgan, and then only upon the
terms specified therein and herein. In the event of a conflict between the terms
of this Agreement and the terms of a Placement Notice, the terms of such
Placement Notice will control.

2



--------------------------------------------------------------------------------



3.    Sale of Placement Shares by J.P. Morgan. Subject to the terms and
conditions herein set forth, upon the Company’s issuance of a Placement Notice,
receipt of which is promptly confirmed by J.P. Morgan, and unless the sale of
the Placement Shares described therein has been declined, suspended, or
otherwise terminated in accordance with the terms of this Agreement, J.P.
Morgan, for the period specified in the Placement Notice, will use its
commercially reasonable efforts consistent with its normal trading and sales
practices to sell such Placement Shares up to the amount specified, and
otherwise in accordance with the terms of such Placement Notice. J.P. Morgan
will provide written confirmation to the Company (including by email
correspondence to each of the individuals of the Company set forth on Schedule
2) no later than the opening of the Trading Day immediately following the
Trading Day on which it has made sales of Placement Shares hereunder setting
forth the number of Placement Shares sold on such day, the compensation payable
by the Company to J.P. Morgan pursuant to Section 2 with respect to such sales,
and the Net Proceeds (as defined below) payable to the Company, with an
itemization of the deductions made by J.P. Morgan (as set forth in Section 5(a))
from the gross proceeds that it receives from such sales. Unless otherwise set
forth in a Placement Notice, J.P. Morgan may sell Placement Shares by any method
permitted by law deemed to be an “at the market” offering as defined in Rule 415
of the Securities Act, including without limitation sales made directly on the
New York Stock Exchange (the “NYSE”), on any other existing trading market for
the Common Stock or to or through a market maker. After consultation with the
Company and subject to the terms of the Placement Notice, J.P. Morgan may also
sell Placement Shares in privately negotiated transactions. The Company
acknowledges and agrees that (i) there can be no assurance that J.P. Morgan will
be successful in selling Placement Shares, and (ii) J.P. Morgan will incur no
liability or obligation to the Company or any other person or entity if it does
not sell Placement Shares for any reason other than a failure by J.P. Morgan to
use its commercially reasonable efforts consistent with its normal trading and
sales practices to sell such Placement Shares as required under this Section 3.
For the purposes hereof, “Trading Day” means any day on which the Company’s
Common Stock is purchased and sold on the NYSE.
4.    Suspension of Sales.
(a)     The Company or J.P. Morgan may, upon notice to the other party in
writing (including by email correspondence to each of the individuals of the
other party set forth on Schedule 2, if receipt of such correspondence is
actually acknowledged by any of the individuals to whom the notice is sent,
other than via auto-reply) or by telephone (confirmed immediately by verifiable
facsimile transmission or email correspondence to each of the individuals of the
other party set forth on Schedule 2), suspend any sale of Placement Shares;
provided, however, that such suspension shall not affect or impair either
party’s obligations with respect to any Placement Shares sold hereunder prior to
the receipt of such notice. Each of the parties agrees that no such notice under
this Section 4 shall be effective against the other unless it is made to one of
the individuals named on Schedule 2 hereto, as such schedule may be amended from
time to time.
(b)    Notwithstanding any other provision of this Agreement, the Company shall
not offer or sell, or request the offer or sale of, any of the Placement Shares
and, by notice to J.P. Morgan given by telephone (confirmed promptly by
verifiable facsimile transmission or e-mail), shall cancel any instructions for
the offer or sale of any of the Placement Shares, and J.P. Morgan shall not be
obligated to offer or sell any of the Placement Shares, during any period in
which the Company is in possession of material non-public information.
(c)    If the Company wishes to offer or sell any of the Placement Shares during
any period in which the Company’s insider trading policy, as it exists on the
date of this Agreement, would prohibit purchases or sales of shares of the
Common Stock by its officers or directors (each such period, a “Blackout
Period”), the Company will, as a condition to the giving or continuation of any
Placement Notice, certify in writing to J.P. Morgan that the Company is not in
possession of any material non-public

3



--------------------------------------------------------------------------------



information, which certification shall be deemed to remain in effect during the
applicable Blackout Period unless withdrawn by the Company.
5.    Settlement.
(a)    Settlement of Placement Shares. Unless otherwise specified in the
applicable Placement Notice, settlement for sales of Placement Shares will occur
on the third (3rd) Trading Day (or such earlier day as is industry practice for
regular-way trading) following the date on which such sales are made (each, a
“Settlement Date”). The amount of proceeds to be delivered to the Company on a
Settlement Date against receipt of the Placement Shares sold (the “Net
Proceeds”) will be equal to the aggregate sales price received by J.P. Morgan at
which such Placement Shares were sold, after deduction for (i) J.P. Morgan’s
commission, discount or other compensation for such sales payable by the Company
pursuant to Section 2 hereof, (ii) any other amounts due and payable by the
Company to J.P. Morgan hereunder pursuant to Section 7(g) hereof, and (iii) any
transaction fees imposed by any governmental or self-regulatory organization in
respect of such sales.
(b)    Delivery of Placement Shares. On or before each Settlement Date, the
Company will, or will cause its transfer agent to, electronically transfer the
Placement Shares being sold by crediting J.P. Morgan’s or its designee’s account
(provided J.P. Morgan shall have given the Company written notice of such
designee prior to the Settlement Date) at The Depository Trust Company through
its Deposit and Withdrawal at Custodian System or by such other means of
delivery as may be mutually agreed upon by the parties hereto which in all cases
shall be freely tradeable, transferable, registered shares in good deliverable
form. On each Settlement Date, J.P. Morgan will deliver the related Net Proceeds
in same day funds to an account designated by the Company on, or prior to, the
Settlement Date. The Company agrees that if the Company, or its transfer agent
(if applicable), defaults in its obligation to deliver Placement Shares on a
Settlement Date, that in addition to and in no way limiting the rights and
obligations set forth in Section 9(a) hereto, it will (i) hold J.P. Morgan
harmless against any actual out-of-pocket loss, claim, damage, or expense
(including reasonable legal fees and expenses), as incurred, arising out of or
in connection with such default by the Company and (ii) pay to J.P. Morgan any
commission, discount, or other compensation to which it would otherwise have
been entitled absent such default, unless such default was due to the willful
misconduct of J.P. Morgan.
(c)    Under no circumstances shall the Company cause or request the offer or
sale of any Shares if, after giving effect to the sale of such Shares, the
aggregate offering price of Shares sold pursuant to this Agreement would exceed
the lesser of (A) together with all sales of the Shares under the Alternative
Sales Agreements, $300,000,000, (B) the amount available for offer and sale
under the currently effective Registration Statement and (C) the amount
authorized from time to time to be issued and sold under this Agreement by the
Company’s board of directors or a duly authorized committee thereof, and
notified to J.P. Morgan in writing. Under no circumstances shall the Company
cause or request the offer or sale of any Shares at a price lower than the
minimum price authorized from time to time by the Company’s board of directors
or duly authorized committee thereof, and notified to J.P. Morgan in writing.
(d)    The Company agrees that any offer to sell Shares, any solicitation of an
offer to buy Shares, or any sales of Shares shall only be effected by or through
only one of J.P. Morgan or one of the Alternative Managers on any single given
day, but in no event by more than one, and the Company shall in no event request
that J.P. Morgan and any of the Alternative Managers sell Shares on the same
day; provided, however, that (a) the foregoing limitation shall not apply to (i)
the exercise of any option, warrant, right or any conversion privilege set forth
in the instrument governing such security or (ii) sales solely to employees or
security holders of the Company or its Subsidiaries, or to a trustee or other
person

4



--------------------------------------------------------------------------------



acquiring such securities for the accounts of such persons, and (b) such
limitation shall not apply on any day during which no sales are made pursuant to
this Agreement or the Alternative Sales Agreements.
(e)    Notwithstanding any other provision of this Agreement, the Company shall
not request the offer or sale of any Shares by or through J.P. Morgan and, by
notice to J.P. Morgan given by telephone (confirmed promptly by telecopy or
email), shall cancel any instructions for the offer or sale of any Shares, and
J.P. Morgan shall not be obligated to offer or sell any Shares, except as
provided in Section 5(f) below, at any time from and including the date (each,
an “Announcement Date”) on which the Company shall issue a press release
containing, or shall otherwise publicly announce, its earnings, revenues or
other results of operations (each, an “Earnings Announcement”) through and
including the time that is 24 hours after the time that the Company files (a
“Filing Time”) a quarterly report on Form 10-Q or an annual report on Form 10-K
that includes consolidated financial statements as of and for the same period or
periods, as the case may be, covered by such Earnings Announcement.
(f)    If the Company wishes to offer, sell or deliver Shares by or through J.P.
Morgan at any time during the period from and including an Announcement Date
through and including the time that is 24 hours after the corresponding Filing
Time, the Company shall (i) prepare and deliver to J.P. Morgan (with a copy to
counsel for J.P. Morgan ) a Current Report on Form 8-K which shall include
substantially the same financial and related information as was set forth in the
relevant Earnings Announcement (other than any earnings projections, similar
forward-looking data and officers’ quotations) (each, an “Earnings 8-K”), in
form and substance reasonably satisfactory to J.P. Morgan, (ii) provide J.P.
Morgan with the officer’s certificate, accountants’ letter and opinions and
letters of counsel called for by Sections 7(m), 7(n), 7(o) and 7(p) hereof,
(iii) afford J.P. Morgan the opportunity to conduct a due diligence review in
accordance with Section 7(k) hereof, and (iv) file such Earnings 8-K with the
Commission, then the provisions of Section 5(e) shall not be applicable for the
period from and after the time at which the foregoing conditions shall have been
satisfied (or, if later, the time that is 24 hours after the time that the
relevant Earnings Announcement was first publicly released) through and
including the time that is 24 hours after the Filing Time of the relevant
quarterly report on Form 10-Q or annual report on Form 10-K, as the case may be.
For purposes of clarity, the parties hereto agree that the delivery of any
officer’s certificate, accountants’ letter and opinions and letters of counsel
pursuant to this Section 5(f) shall not relieve the Company from any of its
obligations under this Agreement with respect to any quarterly report on Form
10-Q or annual report on Form 10-K, as the case may be, including, without
limitation, the obligation to deliver officer’s certificates, accountants’
letters and legal opinions and letters as provided in Sections 7(m), 7(n), 7(o)
and 7(p) hereof.
(g)    If the Company believes that the exemptive provisions set forth in Rule
101(c)(1) of Regulation M under the Exchange Act are not satisfied with respect
to the Company or the Shares, it shall promptly notify J.P. Morgan, and sales of
Shares under this Agreement and any Placement Notice shall be suspended until
that or other exemptive provisions have been satisfied in the judgment of the
Company and J.P. Morgan.
6.    Representations and Warranties of the Company and the Partnership. Each of
the Company and the Partnership, jointly and severally, represents and warrants
to, and agrees with, J.P. Morgan that as of the date of this Agreement, as of
each Representation Date (as defined in Section 7(m) below) on which a
certificate is required to be delivered pursuant to Section 7(m) of this
Agreement, as of the time of each sale of any Shares pursuant to this Agreement
and as of each Settlement Date (each, an “Applicable Time”), as the case may be:
(a)    Eligibility. The Company meets the requirements for use of Form S-3 in
connection with the issuance of its securities, including the Shares: (A) At the
time of filing the Registration Statement, (B) at the time of the most recent
amendment to the Registration Statement for the purposes of complying

5



--------------------------------------------------------------------------------



with Section 10(a)(3) of the Securities Act (whether such amendment was by post
effective amendment, incorporated report filed pursuant to Section 13 or 15(d)
of the Exchange Act or form of prospectus), and (C)  at the date hereof, the
Company was and is a “well known seasoned issuer” as defined in Rule 405,
including not having been and not being an “ineligible issuer,” as defined in
Rule 405, without taking account of any determination by the Commission pursuant
to Rule 405 that it is not necessary that the Company be considered an
ineligible issuer. The Registration Statement became effective upon filing under
Rule 462(e) on July 3, 2012 and any post effective amendment thereto also became
effective upon filing under Rule 462(e). No stop order suspending the
effectiveness of the Registration Statement has been issued under the Securities
Act and no proceedings for that purpose have been instituted or are pending or,
to the knowledge of the Company, are contemplated by the Commission, and any
request on the part of the Commission for additional information has been
complied with.
(b)    Registration Statement, Prospectus and Disclosure at Applicable Time. (i)
Each document, if any, filed or to be filed pursuant to the Exchange Act and
incorporated by reference in the Registration Statement or the Prospectus
complied or will comply when so filed in all material respects with the Exchange
Act and the applicable rules and regulations of the Commission thereunder, (ii)
each part of the Registration Statement at each respective time the Registration
Statement became effective, at each deemed effective date with respect to J.P.
Morgan pursuant to Rule 430B(f)(2) of the Securities Act and as of each
Settlement Date, did not and will not contain any untrue statement of a material
fact or omit to state a material fact required to be stated therein or necessary
to make the statements therein not misleading, (iii) the Registration Statement
as of the date hereof does not contain any untrue statement of a material fact
or omit to state a material fact required to be stated therein or necessary to
make the statements therein not misleading, (iv) the Registration Statement, at
each respective time the Registration Statement became effective, at each deemed
effective date with respect to J.P. Morgan pursuant to Rule 430B(f)(2) of the
Securities Act, as of each Settlement Date, and as of the date hereof, and the
Prospectus, when filed, complied and will comply in all material respects with
the Securities Act and the applicable rules and regulations of the Commission
thereunder, (v) each broadly available road show, if any, when considered
together with the Prospectus, does not contain any untrue statement of a
material fact or omit to state a material fact necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading and (vi) as of its date, the date hereof, the Applicable Time, and
each Settlement Date, the Prospectus does not contain and, as amended or
supplemented, if applicable, will not contain any untrue statement of a material
fact or omit to state a material fact necessary to make the statements therein,
in the light of the circumstances under which they were made, not misleading,
except that the representations and warranties set forth in this paragraph do
not apply to statements or omissions in the Registration Statement or the
Prospectus based upon any Agent Content (as defined below).
(c)    Status as Non-Ineligible Issuer. At the earliest time that the Company or
another offering participant made a bona fide offer (within the meaning of Rule
164(h)(2) of the Securities Act) of the Shares and at the date hereof, the
Company was not and is not an “ineligible issuer,” as defined in Rule 405.
(d)    Independent Accountants. The accounting firm that certified the financial
statements and supporting schedules incorporated by reference in the
Registration Statement, any preliminary prospectus or the Prospectus is an
independent registered public accounting firm as required by the Securities Act,
the Exchange Act and the Public Company Accounting Oversight Board (United
States).
(e)    Financial Statements; Non-GAAP Financial Matters. The financial
statements of the Company and its consolidated subsidiaries, and the financial
statements of JG Gulf Coast Town Center, LLC and Triangle Town Member, LLC, set
forth in or incorporated by reference in the Registration Statement or the
Prospectus, together with the related schedules and notes, present fairly the
financial

6



--------------------------------------------------------------------------------



position, results of operations and cash flows of the Company and its
consolidated subsidiaries, JG Gulf Coast Town Center, LLC and Triangle Town
Member, LLC at the dates and for the periods specified, and such financial
statements have been prepared in conformity with U.S. generally accepted
accounting principles (“GAAP”) applied on a consistent basis throughout the
periods involved. The supporting schedules, if any, set forth in or incorporated
by reference in the Registration Statement or the Prospectus present fairly in
accordance with GAAP the information required to be stated therein. Any selected
historical operating and financial data set forth in or incorporated by
reference in the Registration Statement or the Prospectus present fairly the
information shown therein and have been compiled on a basis consistent with the
books and records of the Company and that of the audited financial statements
set forth in or incorporated by reference in the Registration Statement or the
Prospectus. The financial statements of the businesses or properties acquired or
proposed to be acquired, if any, included in, or incorporated by reference into,
the Registration Statement or the Prospectus present fairly in all material
respects the information set forth therein, have been prepared in conformity
with GAAP applied on a consistent basis and otherwise have been prepared in
accordance with the applicable financial statement requirements of Rule 3-05 or
Rule 3-14 of Regulation S-X with respect to real estate operations acquired or
to be acquired. In addition, any pro forma financial statements and the related
notes thereto set forth in or incorporated by reference in the Registration
Statement or the Prospectus present fairly the information shown therein, have
been prepared in accordance with the Commission’s rules and guidelines with
respect to pro forma financial statements and have been properly compiled on the
basis described therein, and the assumptions used in the preparation thereof are
reasonable and the adjustments used therein are appropriate to give effect to
the transactions and circumstances referred to therein; other than as set forth
therein, the Company is not required to include any financial statements or pro
forma financial statements in the Registration Statement or the Prospectus under
the Securities Act or any document required to be filed with the Commission
under the Exchange Act. All disclosures contained in the Registration Statement
or the Prospectus regarding “non-GAAP financial measures” (as such term is
defined by the rules and regulations of the Commission) comply with Regulation G
of the Exchange Act and Item 10 of Regulation S-K under the Securities Act, to
the extent applicable. The interactive data in eXtensible Business Reporting
Language incorporated by reference in the Registration Statement and the
Prospectus fairly presents the required information and has been prepared in
accordance with the Commission’s rules and guidelines applicable thereto.
(f)    No Material Adverse Change in Business. Except as otherwise disclosed in
the Registration Statement and the Prospectus, subsequent to the respective
dates as of which information is given in the Registration Statement or the
Prospectus: (A) there has been no material adverse change in the condition,
financial or otherwise, or in the properties, earnings, business affairs or
business prospects of the Company, the Partnership, the Subsidiaries and the
subsidiaries of the Company and/or the Partnership that are in the form of a
partnership (regardless of the level of the Company’s direct or indirect
ownership in such subsidiary) (each, a “Property Partnership”) considered as one
enterprise, whether or not arising in the ordinary course of business (a
“Material Adverse Effect”), (B) there have been no transactions entered into by
the Company, the Partnership or any Subsidiary, other than those in the ordinary
course of business, which are material with respect to the Company, the
Partnership, the Subsidiaries and the Property Partnerships considered as one
enterprise and (C) except for regular quarterly dividends on the shares of
Common Stock in amounts per share that are consistent with past practice,
regular quarterly distributions on the Company’s outstanding 7.375% Series D
Cumulative Redeemable Preferred Stock and 6.625% Series E Cumulative Redeemable
Preferred Stock and regular quarterly distributions on the Partnership’s
preferred units, common units and special common units of limited partnership
interests, there has been no dividend or distribution of any kind declared, paid
or made by the Company on any class of its capital shares or any distribution by
the Partnership with respect to any of its limited partnership interests.

7



--------------------------------------------------------------------------------



(g)    Good Standing of the Company. The Company has been duly incorporated and
is validly existing as a corporation in good standing under the laws of the
State of Delaware, with power and authority (corporate and other) to own its
properties and conduct its business as described in the Registration Statement
and the Prospectus and to enter into and perform its obligations under this
Agreement; the Company is duly qualified or registered as a foreign corporation
to transact business and is in good standing in each jurisdiction in which such
qualification or registration is required, whether by reason of the ownership or
leasing of property or the conduct of business, except where the failure to so
qualify, register or to be in good standing would not result in a Material
Adverse Effect.
(h)    Good Standing of the Partnership. The Partnership has been duly formed
and is validly existing as a limited partnership in good standing under the laws
of the State of Delaware and has the partnership power and partnership authority
under the Operating Partnership Agreement (as defined below) and the Delaware
Revised Uniform Limited Partnership Act to own, lease and operate its properties
and to conduct the business in which it is engaged as described in the
Registration Statement and the Prospectus and to enter into and perform its
obligations under this Agreement. The Partnership is duly qualified or
registered as a foreign partnership to transact business and is in good standing
in each jurisdiction in which such qualification or registration is required,
whether by reason of the ownership or leasing of property or the conduct of
business, except where the failure to so qualify, register or to be in good
standing would not result in a Material Adverse Effect. The Company is the sole
stockholder of CBL Holdings I, which is the sole general partner of the
Partnership, and of CBL Holdings II and each of the Company, CBL Holdings I and
CBL Holdings II holds such number and/or percentage of common and preferred
units of limited partnership interests as disclosed in the Registration
Statement and the Prospectus as of the dates set forth therein, free and clear
of any perfected security interest or any other security interests, claims,
liens or encumbrances (other than any transfer restrictions related thereto).
The Fourth Amended and Restated Agreement of Limited Partnership of the
Partnership, dated as of November 2, 2010, as further supplemented by the
Certificate of Designation of the 6.625% Series E Cumulative Redeemable
Preferred Units of the Partnership, dated as of October 1, 2012 (the “Operating
Partnership Agreement”), is in full force and effect.
(i)    Good Standing of Subsidiaries. The only Subsidiaries of the Company that
may constitute a “significant subsidiary” within the meaning of Rule 1-02(w) of
Regulation S-X are the Subsidiaries listed on Schedule 4 hereto. Neither the
Company nor the Partnership has any direct corporate subsidiaries other than CBL
& Associates Management, Inc. (the “Management Company”), CBL Holdings I, CBL
Holdings II, Hamilton Insurance Company, LLC, Chattanooga Insurance Company,
Ltd. and DM-Cayman II, Inc. Each of the Subsidiaries of the Company or the
Partnership has been duly incorporated or organized and is validly existing as a
corporation, limited partnership, general partnership, business trust or limited
liability company, as applicable, in good standing under the laws of the
jurisdiction in which it is chartered or organized and has the requisite power
and authority to own, lease and operate its properties and to conduct its
business as described in the Registration Statement and the Prospectus, and is
duly qualified or registered as a foreign corporation, limited partnership,
general partnership, business trust or limited liability company, as applicable,
and is in good standing in the jurisdiction in which such qualification or
registration is required, whether by reason of the ownership or leasing of
property or the conduct of business, except where the failure to so qualify,
register or to be in good standing would not result in a Material Adverse
Effect. Except for limited liability company interests of JG Winston-Salem LLC
that have been pledged by CBL/J I, LLC to CW Joint Venture, LLC, all the
outstanding shares of capital stock, partnership interests, limited liability
company interests or other equivalent equity interests of each such Subsidiary
have been duly authorized and validly issued and are fully paid and
non-assessable, and, except as otherwise set forth in each of the Registration
Statement and the Prospectus, all outstanding shares of capital stock,
partnership interests, limited liability company interests or other equivalent
equity interest of the Subsidiaries are owned by the Company or the Partnership,
as applicable, either directly or through wholly-owned Subsidiaries free and
clear of any

8



--------------------------------------------------------------------------------



perfected security interest or any other security interests, claims, liens or
encumbrances (other than any transfer restrictions related thereto).
(j)    Capitalization. The authorized, issued and outstanding capital shares of
the Company are as set forth in the documents incorporated by reference in the
Registration Statement and the Prospectus (except for subsequent issuances
thereof, if any, contemplated under this Agreement or the Alternative Sales
Agreements, pursuant to reservations, agreements or employee benefit plans
referred to in the Registration Statement and the Prospectus or pursuant to the
exercise of convertible securities or options referred to in the Registration
Statement and the Prospectus). The issued and outstanding capital shares have
been duly authorized and validly issued by the Company and are fully paid and
non-assessable, and none of the outstanding capital shares was issued in
violation of preemptive or other similar rights of any securityholder of the
Company.
(k)    Disclosure Statements. The statements made in the Registration Statement
under the captions “Description of Capital Stock” and “Material U.S. Federal
Income Tax Considerations” are, and the statements made in the Prospectus as
amended or supplemented under similar captions to the extent made are, insofar
as such statements constitute a summary of documents referred to therein,
accurate summaries in all material respects, and insofar as such statements
constitute a summary of matters of law or legal conclusions, accurate summaries
in all material respects.
(l)    Authorization of Common Units, Special Common Units and Preferred Units.
All issued and outstanding common units, special common units and preferred
units of limited partnership interests have been duly authorized and are validly
issued, fully paid and non-assessable and have been offered and sold or
exchanged by the Partnership in compliance with applicable laws. The Units to be
issued to the Company in connection with the offering contemplated by this
Agreement have been duly authorized and, when issued and delivered by the
Partnership to the Company in exchange for the net proceeds of the offering,
will be validly issued, fully paid and non-assessable, and the issuance of such
Units will not be subject to the preemptive or other similar rights of any
securityholder or partner of the Partnership.
(m)    Authorization and Description of Shares. The Shares to be purchased by
J.P. Morgan from the Company have been duly authorized for issuance and sale to
J.P. Morgan pursuant to this Agreement and, when issued and delivered by the
Company pursuant to this Agreement against payment of the consideration set
forth herein, will be validly issued, fully paid and non-assessable. The Shares
conform to all statements relating thereto contained in the Registration
Statement and the Prospectus. No holder of the Shares will be subject to
personal liability by reason of being such a holder. The issuance of the Shares
is not subject to the preemptive or other similar rights of any securityholder
of the Company. The form of certificate used to evidence the Shares will be in
substantially the form to be filed or incorporated by reference, as the case may
be, as an exhibit to the Registration Statement, and such form complies with all
applicable statutory requirements, requirements of the Company’s Amended and
Restated Certificate of Incorporation, as amended through May 2, 2011 (the
“Certificate of Incorporation”), the Amended and Restated Bylaws of the Company,
as amended effective May 2, 2011 (the “Bylaws”), and requirements of the NYSE.
(n)    Authorization of Agreement. This Agreement and the transactions
contemplated herein have been duly authorized by the Company and the
Partnership, and this Agreement has been duly executed and delivered by the
Company and the Partnership and constitutes a valid and binding obligation of
each of the Company and the Partnership.
(o)    Absence of Defaults and Conflicts. None of the Company, the Partnership
or any Subsidiary is (A) in violation of its certificate of incorporation,
partnership agreement, charter, by-laws, declaration of trust or other governing
instrument (“Governing Instruments”) or (B) in default in the

9



--------------------------------------------------------------------------------



performance or observance of any obligation, agreement, covenant or condition
contained in any contract, indenture, mortgage, deed of trust, loan or credit
agreement, note, lease or other agreement or instrument to which the Company,
the Partnership or any Subsidiary is a party or by which it or any of them may
be bound, or to which any of the property or assets of the Company, the
Partnership or any Subsidiary is subject (collectively, “Agreements and
Instruments”) or (C) in violation of any applicable law, statute, rule,
regulation, judgment, order, writ or decree of any government, government
instrumentality or court, domestic or foreign, having jurisdiction over the
Company, the Partnership or any Subsidiary or any of their assets, properties or
operations (“Laws”), except for such violations or defaults of any Agreements
and Instruments or Laws that would not result in a Material Adverse Effect. The
execution, delivery and performance of this Agreement and the consummation of
the transactions contemplated herein and in the Prospectus (including the
issuance and sale of the Shares and the use of the proceeds from the sale of the
Shares as described in the Prospectus under the caption “Use of Proceeds”) and
compliance by the Company and the Partnership with their respective obligations
hereunder have been duly authorized by all necessary corporate or limited
partnership action and do not and will not, whether with or without the giving
of notice or passage of time or both, conflict with or constitute a breach of,
or default or Repayment Event (as defined below) under, or result in the
creation or imposition of any lien, charge or encumbrance upon any property or
assets of the Company, the Partnership, any Subsidiary, or any Property
Partnership pursuant to, the Agreements and Instruments or Laws (except for such
conflicts, breaches, defaults or Repayment Events or liens, charges or
encumbrances that would not result in a Material Adverse Effect), nor will such
action result in any violation of the provisions of the Governing Instruments of
the Company, the Partnership, any Subsidiary, or any Property Partnership or of
any Laws, except for such violations that would not have a Material Adverse
Effect. As used herein, a “Repayment Event” means any event or condition which
gives the holder of any mortgage, note, debenture or other evidence of
indebtedness (or any person acting on such holder’s behalf) the right to require
the repurchase, redemption or repayment of all or a material portion of such
indebtedness by the Company, the Partnership, any Subsidiary, or any Property
Partnership.
(p)    Absence of Labor Dispute. No labor dispute with the employees of the
Company, the Partnership or any Subsidiary exists or, to the knowledge of the
Company or the Partnership, is imminent, and the Company and the Partnership are
not aware of any existing or imminent labor disturbance by the employees of any
of their or any Subsidiary’s principal suppliers, manufacturers, customers or
contractors, which, in either case, may reasonably be expected to result in a
Material Adverse Effect.
(q)     Absence of Proceedings. There is no action, arbitration, suit,
proceeding, inquiry or investigation before or brought by any arbitrator or
court or governmental agency or body, domestic or foreign, now pending, or, to
the knowledge of the Company or the Partnership, threatened, against or
affecting the Company, the Partnership or any Subsidiary, which is required to
be disclosed in the Registration Statement or the Prospectus (other than as
disclosed therein), or which might reasonably be expected to result in a
Material Adverse Effect or which might materially and adversely affect the
consummation of the transactions contemplated in this Agreement or the
performance by the Company or the Partnership of their respective obligations
hereunder. The aggregate of all pending legal or governmental proceedings to
which the Company, the Partnership or any Subsidiary is a party or of which any
of their respective properties or assets is the subject which are not described
in the Registration Statement and the Prospectus, including ordinary routine
litigation, could not reasonably be expected to result in a Material Adverse
Effect.
(r)    Accuracy of Exhibits. There are no contracts or documents which are
required to be described in the Registration Statement or the Prospectus or the
documents incorporated by reference therein or to be filed as exhibits thereto
which have not been so described and filed as required.

10



--------------------------------------------------------------------------------



(s)    REIT Qualification. Commencing with its taxable year ended December 31,
1993, the Company has been, and upon the sale of the Securities, the Company
will continue to be, organized and operated in conformity with the requirements
for qualification and taxation as a real estate investment trust (a “REIT”)
under the Internal Revenue Code of 1986, as amended (the “Code”), and the
Company’s present and proposed method of operation as described in the
Registration Statement and the Prospectus will enable it to continue to meet the
requirements for qualification and taxation as a REIT under the Code. Commencing
with its taxable year ended December 31, 1993, the Partnership has been, and
immediately following the sale of the Shares, the Partnership will continue to
be taxed as a partnership for federal income tax purposes and its present and
proposed method of operation as described in the Registration Statement and the
Prospectus will enable it to continue to be taxed as a partnership for federal
income tax purposes.
(t)    Investment Company Act. None of the Company, the Partnership or any
Subsidiary is, or upon the issuance and sale of the Securities as herein
contemplated and the application of the net proceeds therefrom as described in
the Prospectus will be, an “investment company” or an entity “controlled” by an
“investment company” as such terms are defined in the Investment Company Act of
1940, as amended.
(u)    Possession of Intellectual Property. The Company, the Partnership and the
Subsidiaries own or possess, or can acquire on reasonable terms, adequate
patents, patent rights, licenses, inventions, copyrights, know-how (including
trade secrets and other unpatented and/or unpatentable proprietary or
confidential information, systems or procedures), trademarks, service marks,
trade names or other intellectual property (collectively, “Intellectual
Property”) necessary to carry on the business now operated by them, and none of
the Company, the Partnership or any Subsidiary has received any written notice
or is otherwise aware of any infringement of or conflict with asserted rights of
others with respect to any Intellectual Property or of any facts or
circumstances which would render any Intellectual Property invalid or inadequate
to protect the interest of the Company, the Partnership or any Subsidiary
therein, and which infringement or conflict (if the subject of any unfavorable
decision, ruling or finding) or invalidity or inadequacy, singly or in the
aggregate, would result in a Material Adverse Effect.
(v)    Absence of Further Requirements. No filing with, or authorization,
approval, consent, license, order, registration, qualification or decree of, any
court or governmental authority or agency is necessary or required for the
performance by the Company or the Partnership of their respective obligations
hereunder, in connection with the offering, issuance or sale of the Securities
hereunder or the consummation of the transactions contemplated by this
Agreement, except such as have already been obtained or will be obtained under
the Securities Act or the NYSE or as required under state securities laws or the
rules of the Financial Industry Regulatory Authority (“FINRA”).
(w)    Possession of Licenses and Permits. Each of the Company, the Partnership
and the Subsidiaries possess such permits, licenses, approvals, consents and
other authorizations (collectively, “Governmental Licenses”) issued by the
appropriate federal, state, local or foreign regulatory agencies or bodies
necessary to conduct the business now operated by them, except where failure to
possess any such Governmental Licenses would not result, singly or in the
aggregate, in a Material Adverse Effect; the Company, the Partnership and the
Subsidiaries are in compliance with the terms and conditions of all such
Governmental Licenses, except where the failure so to comply would not, singly
or in the aggregate, result in a Material Adverse Effect; all of the
Governmental Licenses are valid and in full force and effect, except when the
invalidity of such Governmental Licenses or the failure of such Governmental
Licenses to be in full force and effect would not, singly or in the aggregate,
result in a Material Adverse Effect; and none of the Company, the Partnership or
any of the Subsidiaries has received any notice of proceedings relating to the
revocation or modification of any such Governmental Licenses which, singly or in
the aggregate, if the subject of an unfavorable decision, ruling or finding,
would result in a Material Adverse Effect.

11



--------------------------------------------------------------------------------



(x)    Title to Property. The Company, the Partnership, the Subsidiaries and any
joint venture in which the Company, the Partnership or any Subsidiary owns an
interest, as the case may be, have good and insurable title to all real property
owned by them, and good title to all other properties owned by them, in each
case, free and clear of all mortgages, pledges, liens, security interests,
claims, restrictions or encumbrances of any kind, except (A) as otherwise stated
in the Registration Statement and the Prospectus or (B) those which do not,
singly or in the aggregate, materially affect the value of such property and do
not interfere with the use made and proposed to be made of such property by the
Company, the Partnership, any Subsidiary or the applicable joint venture. Each
of the properties of any of the Company, the Partnership or the Subsidiaries
complies with all applicable codes and zoning laws and regulations, except in
any case where such non-compliance would not have a material adverse effect on
the conditions, operations, prospects or earnings of the non-compliant property;
and none of the Company, the Partnership or any Subsidiary has knowledge of any
pending or threatened condemnation, zoning change or other proceeding or action
that will in any manner affect the size of, use of, improvements on,
construction on, or access to the properties of any of the Company, the
Partnership or any Subsidiary, except in any case where such action or
proceeding would not have a material adverse effect on the conditions,
operations, prospects or earnings of the affected property. All of the leases
and subleases material to the business of the Company, the Partnership and the
Subsidiaries considered as one enterprise, and under which the Company, the
Partnership or any Subsidiary holds properties described in the Registration
Statement and the Prospectus, are in full force and effect, and none of the
Company, the Partnership or any Subsidiary has received any notice of any
material claim of any sort that has been asserted by anyone adverse to the
rights of the Company, the Partnership or any Subsidiary under any of the leases
or subleases mentioned above, or affecting or questioning the rights of the
Company, the Partnership or any Subsidiary of the continued possession of the
leased or subleased premises under any such lease or sublease. Except as
described in the Registration Statement and the Prospectus or as would not
result singly or in the aggregate in a Material Adverse Effect, no tenant under
any lease to which the Company, the Partnership or any Subsidiary leases any
portion of its property is in default under such lease.
(y)    Title Insurance. Title insurance in favor of the Company, the Partnership
and the Subsidiaries and/or any mortgagee is has been obtained with respect to
each property owned by any such entity in an amount at least equal to (A) the
cost of acquisition of such property, (B) the cost of construction of such
property (measured at the time of such construction) or (C) the amount of
outstanding indebtedness on such property.
(z)    Mortgages and Deeds of Trust. The mortgages and deeds of trust
encumbering the properties and assets described in the Registration Statement
and the Prospectus (A) are not convertible (in the absence of foreclosure) into
an equity interest in the property or asset described therein or in the Company,
the Partnership or any Subsidiary, nor does any of the Company, the Partnership
or any Subsidiary hold a participating interest therein, (B) except as set forth
in the Registration Statement and the Prospectus, are not cross-defaulted to any
indebtedness other than indebtedness of the Company or any of the Subsidiaries
and (C) are not cross-collateralized to any property not owned by the Company,
the Partnership or any of the Subsidiaries. Except for the lender of the
non-recourse mortgage loan secured by Columbia Place in Columbia, South
Carolina, none of the Company, the Partnership or any of the Subsidiaries has
received notice that its respective lenders do not intend to extend the terms of
any of the loans encumbering its properties pursuant to the terms thereof.
(aa)    Real Property. Except as would not, singly or in the aggregate, result
in a Material Adverse Effect, the real property of the Company, the Partnership
and the Subsidiaries is free of structural defects and all building systems
contained therein are in good working order, subject to ordinary wear and tear
or, in each instance, the Company maintains adequate reserves to effect
reasonably required repairs, maintenance and capital expenditures. Except as
would not, singly or in the aggregate, result in a Material

12



--------------------------------------------------------------------------------



Adverse Effect, (a) each of the operating properties of the Company or its
Subsidiaries has rights of access to public ways and is served by water, sewer,
sanitary sewer and storm drain facilities adequate to service such Property for
its intended uses, (b) all public utilities necessary or convenient to the full
use and enjoyment of each of such properties is located either in the public
right-of-way abutting such property (which are connected so as to serve such
property without passing over other property) or in recorded easements serving
such property, and (c) all roads necessary for the use of each of such
properties for its current purpose have been completed and dedicated to public
use and accepted by all applicable governmental authorities.
(bb)    Transfer Taxes. There are no transfer taxes or other similar fees or
charges under federal law or the laws of any state, or any political subdivision
thereof, required to be paid in connection with the execution and delivery of
this Agreement or the issuance or sale by the Company of the Shares.
(cc)    Tax Returns. The Company has filed all foreign, federal, state and local
tax returns that are required to be filed or has requested extensions thereof
(except in any case in which the failure so to file would not have a Material
Adverse Effect), whether or not arising from transactions in the ordinary course
of business, except as described in the Registration Statement and the
Prospectus, and has paid all taxes required to be paid by it and any other
assessment, fine or penalty levied against it, to the extent that any of the
foregoing is due and payable, except for any such assessment, fine or penalty
that is currently being contested in good faith or as would not have a Material
Adverse Effect, whether or not arising from transactions in the ordinary course
of business, except as described in the Registration Statement and the
Prospectus.
(dd)    Insurance. The Company, the Partnership, the Subsidiaries and each of
their properties are insured by insurers of recognized financial responsibility
against such losses and risks and in such amounts as are prudent and customary
in the businesses in which they are engaged; all policies of insurance and
fidelity or surety bonds insuring the Company, the Partnership or any of the
Subsidiaries or their respective properties, businesses, employees, officers and
directors are in full force and effect.
(ee)    Disclosure Controls and Procedures; Internal Controls. The Company, the
Partnership and the Subsidiaries have established and maintain disclosure
controls and procedures (as such term is defined in Rule 13a-15 and 15d-15 under
the 1934 Act); such disclosure controls and procedures are designed to ensure
that material information relating to the Company, the Partnership and the
Subsidiaries is made known to the Company’s Chief Executive Officer and its
Chief Financial Officer by others within those entities, and such disclosure
controls and procedures are effective to perform the functions for which they
were established; the Company’s auditors and the Audit Committee of the Board of
Directors have been advised of: (i) any significant deficiencies in the design
or operation of internal controls which could adversely affect the Company’s
ability to record, process, summarize, and report financial data; and (ii) any
fraud, whether or not material, that involves management or other employees of
the Company who have a role in the Company’s internal controls and any fraud
that is material or known to the Company that involves persons other than
management or employees of the Company who have a role in the Company’s internal
controls; any material weakness or other material significant deficiency in
internal controls have been identified for the Company’s auditors and disclosed
in the Registration Statement and the Prospectus; and, other than changes in the
personnel comprising the Company’s Disclosure Committee, since the date of the
most recent evaluation of such disclosure controls and procedures, there have
been no significant changes in internal controls or in other factors that could
significantly affect internal controls, including any corrective actions with
regard to any material weakness or significant deficiency.
(ff)    Environmental Laws. Except as described in the Registration Statement
and the Prospectus and except as could not, singly or in the aggregate, result
in a Material Adverse Effect, (A)

13



--------------------------------------------------------------------------------



none of the Company, the Partnership or any of the Subsidiaries is in violation
of any federal, state or local statute, law, rule, regulation, ordinance, code,
policy or rule of common law or any judicial or administrative interpretation
thereof, including any judicial or administrative order, consent decree or
judgment, relating to pollution or protection of human health, the environment
(including, without limitation, ambient air, surface water, groundwater, land
surface or subsurface strata) or wildlife, including, without limitation, laws
and regulations relating to the release or threatened release of chemicals,
pollutants, contaminants, wastes, toxic substances, hazardous substances,
petroleum or petroleum products, asbestos-containing materials or mold
(collectively, “Hazardous Materials”) or to the manufacture, processing,
distribution, use, treatment, storage, disposal, transport or handling of
Hazardous Materials (collectively, “Environmental Laws”), (B) the Company, the
Partnership and the Subsidiaries have all permits, authorizations and approvals
required under any applicable Environmental Laws and are each in compliance with
their requirements, (C) there are no pending or, to the knowledge of the
Company, the Partnership or any Subsidiary, threatened administrative,
regulatory or judicial actions, suits, demands, demand letters, claims, liens,
notices of noncompliance or violations, investigations or proceedings relating
to any Environmental Law or Hazardous Materials against the Company, the
Partnership or any of the Subsidiaries and (D) to the knowledge of the Company,
there are no events or circumstances that might reasonably be expected to form
the basis of an order for clean-up or remediation, or an action, suit or
proceeding by any private party or governmental body or agency, against or
affecting the Company, the Partnership or any of the Subsidiaries relating to
Hazardous Materials or any Environmental Laws.
(gg)    Registration Statement. No holders of securities or other equity
interests of the Company or the Partnership have rights to the registration of
such securities or equity interests under a registration statement, except for
those that have been effectively waived or are inapplicable to the offering of
the Shares.
(hh)    Sarbanes-Oxley Act. The Company, the Partnership and the Subsidiaries
and any of the officers, trustees and directors of the Company, the Partnership
and any of the Subsidiaries, in their capacities as such, are in compliance in
all material respects with the provisions of the Sarbanes-Oxley Act of 2002 and
the rules and regulations promulgated thereunder.
(ii)    Disclosure of Business Activities in Cuba. Neither the Company nor any
of its affiliates does business with the government of Cuba or with any person
or affiliate located in Cuba within the meaning of Section 517.075, Florida
Statutes.
(jj)    OFAC. None of the Company, any of its subsidiaries or, to the knowledge
of the Company, any director, officer, agent, employee or affiliate of the
Company or any of its subsidiaries is currently subject to any sanctions
administered by the Office of Foreign Assets Control of the U.S. Department of
the Treasury (“OFAC”); and the Company will not directly or indirectly use the
proceeds of the offering of the Shares hereunder, or lend, contribute or
otherwise make available such proceeds to any subsidiary, joint venture partner
or other person or entity, for the purpose of financing the activities of any
person currently subject to any U.S. sanctions administered by OFAC.
(kk)    FCPA. None of the Company, any of its subsidiaries or, to the knowledge
of the Company, any director, officer, agent, employee or affiliate of the
Company or any of its subsidiaries is aware of or has taken any action, directly
or indirectly, that would result in a violation by such persons of the Foreign
Corrupt Practices Act of 1977, as amended, and the rules and regulations
thereunder (the “FCPA”), including, without limitation, making use of the mails
or any means or instrumentality of interstate commerce corruptly in furtherance
of an offer, payment, promise to pay or authorization of the payment of any
money, or other property, gift, promise to give, or authorization of the giving
of anything of value to any “foreign official” (as such term is defined in the
FCPA) or any foreign political party or

14



--------------------------------------------------------------------------------



official thereof or any candidate for foreign political office, in contravention
of the FCPA; and the Company, its subsidiaries and, to the knowledge of the
Company, its affiliates have conducted their businesses in compliance with the
FCPA and have instituted and maintain policies and procedures designed to
ensure, and which are reasonably expected to continue to ensure, continued
compliance therewith.
(ll)    Regulation M. The Common Stock is an “actively traded security” excepted
from the requirements of Rule 101 of Regulation M under the Exchange Act by
subsection (c)(1) of such rule. Neither the Company, the Partnership nor any of
their respective affiliates has taken, nor will any of them take, directly or
indirectly, any action resulting in a violation of Regulation M under the
Exchange Act, or which is designed to cause or result in, or which might
reasonably be expected to constitute, cause or result in, the stabilization or
manipulation of the price of any security to facilitate the sale or resale of
the Shares. Neither the Company, nor the Partnership has prior to the date
hereof offered or sold any securities which would be “integrated” with the offer
and sale of the Shares pursuant to the Registration Statement.
(mm)    Pending Proceedings and Examinations. The Registration Statement is not
the subject of a pending proceeding or examination under Section 8(d) or 8(e) of
the Securities Act, and the Company is not the subject of a pending proceeding
under Section 8A of the Securities Act in connection with the offering of the
Shares.
(nn)    J.P. Morgan Purchases. The Company acknowledges and agrees that J.P.
Morgan has informed the Company that J.P. Morgan may, to the extent permitted
under the Securities Act and the Exchange Act, purchase and sell shares of
Common Stock for its own account while this Agreement is in effect, provided,
that the Company shall not be deemed to have authorized or consented to any such
purchases or sales by J.P. Morgan.
Any certificate signed by any officer of the Company, or any authorized
representative of the Partnership or any of the Subsidiaries delivered to J.P.
Morgan or to counsel for J.P. Morgan shall be deemed a representation and
warranty by such person or entity, as the case may be, to J.P. Morgan as to the
matters covered thereby.
The Company acknowledges that J.P. Morgan and, for purposes of the opinions to
be delivered pursuant to Section 7 hereof, counsel to the Company and counsel to
J.P. Morgan, will rely upon the accuracy and truthfulness of the foregoing
representations and hereby consents to such reliance.
7.    Covenants of the Company and the Partnership. Each of the Company and the
Partnership, jointly and severally, covenants and agrees with J.P. Morgan that:
(a)    Registration Statement Amendments. After the date of this Agreement and
during any period in which a Prospectus relating to any Placement Shares is
required to be delivered by J.P. Morgan under the Securities Act with respect to
a pending sale of the Placement Shares (including in circumstances where such
requirement may be satisfied pursuant to Rule 172 under the Securities Act), (i)
the Company will notify J.P. Morgan promptly, and confirm the notice in writing,
of the time (A) when any subsequent amendment to the Registration Statement,
other than documents incorporated by reference, has been filed with the
Commission and/or has become effective or any subsequent supplement to the
Prospectus has been filed, (B) of the receipt of any comment letter from the
Commission, (C) of any request by the Commission for any amendment or supplement
to the Registration Statement or Prospectus or for additional information or (D)
when the Company becomes the subject of a proceeding under Section 8A of the
Securities Act in connection with the offering of the Shares, (ii) the Company
will prepare and file with the Commission, promptly upon J.P. Morgan’s request,
any amendments or

15



--------------------------------------------------------------------------------



supplements to the Registration Statement or the Prospectus that, in J.P.
Morgan’s reasonable opinion, may be necessary or advisable in connection with
the distribution of the Placement Shares by J.P. Morgan (provided, however, that
the failure of J.P. Morgan to make such request shall not relieve the Company of
any obligation or liability hereunder, or affect J.P. Morgan’s right to rely on
the representations and warranties made by the Company in this Agreement); (iii)
the Company will not file any amendment or supplement to the Registration
Statement or Prospectus, other than documents incorporated by reference,
relating to the offering and sale of Placement Shares under this Agreement
unless a copy thereof has been submitted to J.P. Morgan within a reasonable
period of time before the filing and J.P. Morgan has not reasonably objected
thereto (provided, however, that the failure of J.P. Morgan to make such
objection shall not relieve the Company of any obligation or liability
hereunder, or affect J.P. Morgan’s right to rely on the representations and
warranties made by the Company in this Agreement) and the Company will furnish
to J.P. Morgan at the time of filing thereof a copy of any document that upon
filing is deemed to be incorporated by reference into the Registration Statement
or Prospectus, except for those documents available via EDGAR; and (iv) the
Company will effect the filings required under Rule 424(b) of the Securities
Act, including any amendments or supplements to the Prospectus, in the manner
and within the time period required by Rule 424(b) (without reliance on Rule
424(b)(8) of the Securities Act, the determination to file or not file any
amendment or supplement with the Commission under this Section 7(a), based on
the Company’s reasonable opinion or reasonable objections, shall be made
exclusively by the Company).
(b)    Notice of Commission Stop Orders. The Company will advise J.P. Morgan,
promptly after it receives notice or obtains knowledge thereof, of the issuance
or threatened issuance by the Commission of any stop order suspending the
effectiveness of the Registration Statement, of the suspension of the
qualification of the Placement Shares for offering or sale in any jurisdiction,
or of the initiation or threatening of any proceeding for any such purpose; and
it will use its commercially reasonable efforts to prevent the issuance of any
stop order or to obtain the lifting thereof if such a stop order should be
issued.
(c)    Delivery of Prospectus; Subsequent Changes. During any period in which a
Prospectus relating to the Placement Shares is required to be delivered by J.P.
Morgan under the Securities Act with respect to a pending sale of the Placement
Shares, (including in circumstances where such requirement may be satisfied
pursuant to Rule 172 under the Securities Act), the Company will comply with all
requirements imposed upon it by the Securities Act, as from time to time in
force, so far as necessary to permit the continuance of the sale of the
Placement Shares during such period in accordance with the provisions hereof and
the Prospectus, and to file on or before their respective due dates all reports
and any definitive proxy or information statements required to be filed by the
Company with the Commission pursuant to Sections 13(a), 13(c), 14, 15(d) or any
other provision of or under the Exchange Act. If during such period any event
occurs as a result of which the Prospectus as then amended or supplemented would
include an untrue statement of a material fact or omit to state a material fact
necessary to make the statements therein, in the light of the circumstances then
existing, not misleading, or if during such period it is necessary to amend or
supplement the Registration Statement or Prospectus to comply with the
Securities Act, the Company will promptly notify J.P. Morgan, and confirm the
notice in writing, to suspend the offering of Placement Shares during such
period and the Company will promptly amend or supplement the Registration
Statement or Prospectus (at the expense of the Company) so as to correct such
statement or omission or effect such compliance.
(d)    Listing of Placement Shares. During any period in which the Prospectus
relating to the Placement Shares is required to be delivered by J.P. Morgan
under the Securities Act with respect to a pending sale of the Placement Shares
(including in circumstances where such requirement may be satisfied pursuant to
Rule 172 under the Securities Act), the Company will use its commercially
reasonable efforts to cause the Placement Shares to be listed on the NYSE and to
qualify the Placement

16



--------------------------------------------------------------------------------



Shares for sale under the securities laws of such jurisdictions as J.P. Morgan
reasonably designates and to continue such qualifications in effect so long as
required for the distribution of the Placement Shares; provided, however, that
the Company shall not be required in connection therewith to qualify as a
foreign corporation or dealer in securities or file a general consent to service
of process in any jurisdiction.
(e)    Delivery of Registration Statement and Prospectus. The Company will
furnish to J.P. Morgan and its counsel (at the expense of the Company) copies of
the Registration Statement, the Prospectus (including all documents incorporated
by reference therein) and all amendments and supplements to the Registration
Statement or Prospectus that are filed with the Commission during any period in
which a Prospectus relating to the Placement Shares is required to be delivered
under the Securities Act (including all documents filed with the Commission
during such period that are deemed to be incorporated by reference therein), in
each case as soon as reasonably practicable and in such quantities as J.P.
Morgan may from time to time reasonably request and, at J.P. Morgan’s request,
will also furnish copies of the Prospectus to each exchange or market on which
sales of the Placement Shares may be made; provided, however, that the Company
shall not be required to furnish any document (other than the Prospectus) to
J.P. Morgan to the extent such document is available on EDGAR.
(f)    Earnings Statement. The Company will timely file such reports pursuant to
the Exchange Act as are necessary in order to make generally available to its
securityholders as soon as practicable an earnings statement for the purposes
of, and to provide to J.P. Morgan the benefits contemplated by, the last
paragraph of Section 11(a) of the Securities Act.
(g)    Expenses. The Company, whether or not the transactions contemplated
hereunder are consummated or this Agreement is terminated, in accordance with
the provisions of Section 11 hereunder, will pay the following expenses all
incident to the performance of its obligations hereunder, including, but not
limited to, actual out-of-pocket expenses relating to (i) the preparation,
printing, filing and delivery to J.P. Morgan of the Registration Statement and
each amendment and supplement thereto, of each Prospectus and of each amendment
and supplement thereto, and of this Agreement, the Alternative Sales Agreements
and such other documents as may be required in connection with the offering,
purchase, sale, issuance or delivery of the Shares, (ii) the preparation,
issuance and delivery of the Placement Shares, including any stock or other
transfer taxes and any stamp or other duties payable upon the sale, issuance or
delivery of the Shares to J.P. Morgan, (iii) the qualification of the Placement
Shares under securities laws in accordance with the provisions of Section 7(d)
of this Agreement, including filing fees (including the reasonable fees or
disbursements of counsel for J.P. Morgan in connection therewith), (iv) the
printing and delivery to J.P. Morgan of copies of the Prospectus and any
amendments or supplements thereto, and of this Agreement, (v) the fees and
expenses incurred in connection with the listing or qualification of the
Placement Shares for trading on the NYSE, (vi) the fees and expenses of any
transfer agent or registrar for the Shares, and (vii) filing fees incident to,
and fees and expenses, if any, in connection with, the review of the Commission
or FINRA.
(h)    Use of Proceeds. The Company will apply the Net Proceeds in accordance in
all material respects with the statements under the caption “Use of Proceeds” in
the Prospectus.
(i)    Notice of Other Sales. During the pendency of any Placement Notice given
hereunder, the Company shall provide J.P. Morgan notice, subject to J.P.
Morgan’s agreement to keep the information in such notice confidential, as
promptly as reasonably possible before it offers to sell, contracts to sell,
sells, grants any option to sell or otherwise disposes of any shares of Common
Stock (other than Placement Shares offered pursuant to the provisions of this
Agreement or the Alternative Sales Agreements) or securities convertible into or
exchangeable for Common Stock, warrants or any rights to purchase or acquire
Common Stock; provided, that such notice shall not be required in connection
with the (i) issuance, grant or sale of Common Stock, options to purchase shares
of Common

17



--------------------------------------------------------------------------------



Stock or Common Stock issuable upon the exercise of options or other equity
awards pursuant to any stock option, stock bonus or other stock plan or
arrangement described in the Prospectus, (ii) the issuance of securities,
including the Partnership’s preferred units, common units and special common
units of limited partnership interests, in connection with an acquisition,
merger or sale or purchase of assets or properties, (iii) the issuance or sale
of Common Stock pursuant to any dividend reinvestment plan that the Company may
adopt from time to time, provided the implementation of such is disclosed to
J.P. Morgan in advance, (iv) the issuance of any shares of Common Stock upon the
redemption of the Partnership’s preferred units, common units and special common
units of limited partnership interests or (v) the issuance of any shares of
Common Stock upon conversion of the Company’s 6.625% Series E Cumulative
Redeemable Preferred Stock.
(j)    Change of Circumstances. The Company will, at any time during a fiscal
quarter in which the Company tenders a Placement Notice or sells Placement
Shares, advise J.P. Morgan within a reasonable time after it shall have received
notice or obtained knowledge thereof, of any information or fact that would
alter or affect in any material respect any opinion, certificate, letter or
other document provided to J.P. Morgan pursuant to this Agreement.
(k)    Due Diligence Cooperation. The Company will cooperate with any reasonable
due diligence review conducted by J.P. Morgan or its agents in connection with
the transactions contemplated hereby, including, without limitation, providing
information and making available documents and senior corporate officers, during
regular business hours and at the Company’s principal offices, as J.P. Morgan
may reasonably request.
(l)    Required Filings Relating to Placement of Placement Shares. The Company
agrees that it will (i) file and disclose in a prospectus supplement with the
Commission under the applicable paragraph of Rule 424(b) under the Securities
Act (each and every filing under Rule 424(b), a “Filing Date”) or (ii) disclose
in its annual reports on Form 10-K and quarterly reports on Form 10-Q, as
applicable, the number of Shares sold through J.P. Morgan under this Agreement,
the Net Proceeds to the Company and the compensation paid by the Company with
respect to sales of Shares pursuant to this Agreement during the relevant
period; the Company agrees to deliver such number of copies of each such
prospectus supplement (if any) to each exchange or market on which such sales
were effected as may be required by the rules or regulations of such exchange or
market.
(m)    Representation Dates; Certificate. On or prior to the date that the first
Shares are sold pursuant to the terms of this Agreement, (A) each time the
Company (i) files the Prospectus relating to the Placement Shares or amends or
supplements the Registration Statement or the Prospectus relating to the
Placement Shares (other than a prospectus supplement filed in accordance with
Section 7(l) of this Agreement) by means of a post-effective amendment, sticker,
or supplement but not by means of incorporation of document(s) by reference to
the Registration Statement or the Prospectus relating to the Placement Shares;
(ii) files an annual report on Form 10-K under the Exchange Act; (iii) files its
quarterly reports on Form 10-Q under the Exchange Act; or (iv) files a report on
Form 8-K containing amended financial information (other than an earnings
release, to “furnish” information pursuant to Items 2.02 or 7.01 of Form 8-K or
to provide disclosure pursuant to Item 8.01 of Form 8-K relating to the
reclassifications of certain properties as discontinued operations in accordance
with Financial Accounting Standards Board Accounting Standards Codification
Subtopic 205-20) under the Exchange Act and (B) (i) upon recommencement after a
suspension in accordance with Section 4 hereof; or (ii) at any other time
reasonably requested by J.P. Morgan (each date of filing of one or more of the
documents referred to in clauses(A)(i) through (iv), any date of recommencement
after a suspension and any time of request pursuant to this Section 7(m) shall
be a “Representation Date”); the Company shall furnish J.P. Morgan with a
certificate, in the form attached hereto as Exhibit 7(m) within three (3)
Trading Days of any Representation Date. The requirement to provide a
certificate under this Section 7(m) shall be waived for

18



--------------------------------------------------------------------------------



any Representation Date occurring at a time at which no Placement Notice is
pending, which waiver shall continue until the earlier to occur of the date the
Company delivers a Placement Notice hereunder (which for such calendar quarter
shall be considered a Representation Date) and the next occurring Representation
Date. Notwithstanding the foregoing, if the Company subsequently decides to sell
Placement Shares following a Representation Date when the Company relied on such
waiver and did not provide J.P. Morgan with a certificate under this Section
7(m), then before the Company delivers the Placement Notice or J.P. Morgan sells
any Placement Shares, the Company shall provide J.P. Morgan with a certificate,
in the form attached hereto as Exhibit 7(m), dated the date of the Placement
Notice.
(n)    Legal Opinions of Company Counsel. On or prior to the date that the first
Shares are sold pursuant to the terms of this Agreement and within three (3)
Trading Days of each Representation Date with respect to which the Company is
obligated to deliver a certificate in the form attached hereto as Exhibit 7(m)
for which no waiver is applicable, the Company shall cause to be furnished to
J.P. Morgan the written opinions of each of Husch Blackwell LLP, Goulston &
Storrs and Jeffery V. Curry, Chief Legal Officer of the Company, or any other
counsel reasonably satisfactory to J.P. Morgan, in form and substance reasonably
satisfactory to J.P. Morgan and its counsel, dated the date that the opinions
are required to be delivered, substantially similar to the forms attached hereto
as Exhibit 7(n)(i), Exhibit 7(n)(ii) and Exhibit 7(n)(iii), each such opinion
modified, as necessary, to relate to the Registration Statement and the
Prospectus as then amended or supplemented; provided, however, that in lieu of
such opinions for subsequent Representation Dates, each such counsel may furnish
J.P. Morgan with a letter to the effect that J.P. Morgan may rely on a prior
opinion delivered under this Section 7(n) to the same extent as if it were dated
the date of such letter (except that statements in such prior opinion shall be
deemed to relate to the Registration Statement and the Prospectus as amended or
supplemented at such Representation Date). In rendering such opinions, each such
counsel may rely, as to matters of fact (but not as to legal conclusions), to
the extent they deem proper, on certificates of responsible officers of the
Company and public officials.
(o)    Opinion of Counsel for J.P. Morgan. On or prior to the date that the
first Shares are sold pursuant to the terms of this Agreement and within three
(3) Trading Days of each Representation Date with respect to which the Company
is obligated to deliver a certificate in the form attached hereto as Exhibit
7(m) for which no waiver is applicable, J.P. Morgan shall receive a written
opinion of Sidley Austin LLP, counsel for J.P. Morgan, or other counsel
reasonably satisfactory to J.P. Morgan, in form and substance reasonably
satisfactory to the Agents, dated the date that the opinion is required to be
delivered, such opinion modified, as necessary, to relate to the Registration
Statement and the Prospectus as then amended or supplemented; provided, however,
that in lieu of such opinion for subsequent Representation Dates, counsel for
J.P. Morgan may furnish J.P. Morgan with a letter to the effect that J.P. Morgan
may rely on a prior opinion delivered under this Section 7(o) to the same extent
as if it were dated the date of such letter (except that statements in such
prior opinion shall be deemed to relate to the Registration Statement and the
Prospectus as amended or supplemented at such Representation Date). In rendering
such opinion, counsel for J.P. Morgan may rely, as to matters of fact (but not
as to legal conclusions), to the extent they deem proper, on certificates of
responsible officers of the Company and public officials.
(p)    Comfort Letter. On or prior to the date that the first Shares are sold
pursuant to the terms of this Agreement and within three (3) Trading Days of
each Representation Date with respect to which the Company is obligated to
deliver a certificate in the form attached hereto as Exhibit 7(m) for which no
waiver is applicable, the Company shall cause its independent accountants to
furnish J.P. Morgan letters (the “Comfort Letters” ), dated the date the Comfort
Letter is delivered, in form and substance reasonably satisfactory to J.P.
Morgan, (i) confirming that they are an independent registered public accounting
firm within the meaning of the Securities Act and the PCAOB, (ii) stating, as of
such date, the conclusions and findings of such firm with respect to the
financial information and other matters ordinarily covered by accountants’
“comfort letters” to underwriters in connection with underwritten

19



--------------------------------------------------------------------------------



public offerings (the first such letter, the “Initial Comfort Letter”) and (iii)
updating the Initial Comfort Letter with any information that would have been
included in the Initial Comfort Letter had it been given on such date and
modified as necessary to relate to the Registration Statement and the
Prospectus, as amended and supplemented to the date of such letter.
(q)    Market Activities. The Company will not, directly or indirectly, (i) take
any action designed to cause or result in, or that constitutes or might
reasonably be expected to constitute, the stabilization or manipulation of the
price of any security of the Company to facilitate the sale or resale of the
Shares or (ii) sell, bid for, or purchase the Shares to be issued and sold
pursuant to this Agreement, or pay anyone any compensation for soliciting
purchases of the Shares other than J.P. Morgan; provided, however, that the
Company may bid for and purchase shares of its Common Stock in accordance with
Rule 10b-18 under the Exchange Act.
(r)    Insurance. The Company and its Subsidiaries will use its commercially
reasonable efforts to maintain, or cause to be maintained, insurance of the
types and with policies in such amounts and with such deductibles and covering
such risks as are in the reasonable opinion of management prudent for their
respective businesses.
(s)    Compliance with Laws. The Company will comply in all material respects
with all applicable securities and other applicable laws, rules and regulations,
including, without limitation, the Sarbanes-Oxley Act, and use its commercially
reasonable efforts to cause the Company’s directors and officers, in their
capacities as such, to comply in all material respects with such laws, rules and
regulations, including, without limitation, the provisions of the Sarbanes-Oxley
Act.
(t)    REIT Qualification. The Company will use its best efforts to meet the
requirements to qualify as a REIT under the Code, unless the Company’s board of
directors determines it is no longer in the shareholders’ best interests to do
so.
(u)    Investment Company Act. The Company will use its best efforts to conducts
its affairs in such a manner so as to ensure that neither the Company nor any of
its Subsidiaries will be required to register as an investment company under the
Investment Company Act, except as otherwise determined by the Board of Directors
of the Company to be in the best interests of stockholders.
(v)    No Offer to Sell. Other than a free writing prospectus (as defined in
Rule 405 under the Securities Act) approved in advance by the Company and J.P.
Morgan in its capacity as agent hereunder, neither J.P. Morgan nor the Company
or the Partnership (including its agents and representatives, other than J.P.
Morgan in its capacity as such) will make, use, prepare, authorize, approve or
refer to any written communication (as defined in Rule 405 under the Act),
required to be filed with the Commission, that constitutes an offer to sell or
solicitation of an offer to buy the Shares as contemplated to be sold pursuant
to this Agreement.
(w)    Disclosure of Sales. The Company will disclose in its quarterly reports
on Form 10-Q, in its annual report on Form 10-K and/or in a Current Report on
Form 8-K, the number of Placement Shares sold through J.P. Morgan and the
Alternative Managers pursuant to this Agreement and the Alternative Sales
Agreements, the net proceeds received by the Company with respect to sales of
Shares pursuant to this Agreement and the Alternative Sales Agreements and the
commissions paid to J.P. Morgan and the Alternative Managers with respect to
sales of Shares pursuant to this Agreement and the Alternative Sales Agreements,
together with any other information that the Company reasonably believes is
required to comply with the Securities Act.

20



--------------------------------------------------------------------------------



(x)    Renewal of Registration Statement. The date of this Agreement is not more
than three years subsequent to the initial effective date of the Registration
Statement (the “Renewal Date”). If, immediately prior to the third anniversary
of the Renewal Date, this Agreement has not terminated and a prospectus is
required to be delivered or made available by J.P. Morgan under the Securities
Act or the Exchange Act in connection with the sale of Shares, the Company will,
prior to the Renewal Date, file, if it has not already done so, a new shelf
registration statement or, if applicable, an automatic shelf registration
statement relating to such Shares, and, if such registration statement is not an
automatic shelf registration statement, will use its best efforts to cause such
registration statement to be declared effective within 180 days after the
Renewal Date, and will take all other reasonable actions necessary or
appropriate to permit the public offer and sale of such Shares to continue as
contemplated in the expired registration statement relating to such Securities.
References herein to the “Registration Statement” shall include such new shelf
registration statement or automatic shelf registration statement, as the case
may be.
(y)    Undertakings. The Company will use its commercially reasonably efforts to
comply with all of the provisions of any undertakings in the Registration
Statement.
8.    Conditions to J.P. Morgan’s Obligations. The obligations of J.P. Morgan
hereunder with respect to a Placement will be subject to the continuing accuracy
and completeness of the representations and warranties made by the Company and
the Partnership herein, to the due performance by the Company and the
Partnership of their obligations hereunder, to the completion by J.P. Morgan of
a due diligence review satisfactory to J.P. Morgan in its reasonable judgment,
and to the continuing satisfaction (or waiver by J.P. Morgan in its sole
discretion) of the following additional conditions:
(a)    Registration Statement Effective. The Registration Statement shall be
effective and shall be available for (i) all sales of Placement Shares issued
pursuant to all prior Placement Notices and (ii) the sale of all Placement
Shares contemplated to be issued by any Placement Notice.
(b)    No Material Notices. None of the following events shall have occurred and
be continuing: (i) receipt by the Company or any of its Subsidiaries of any
request for additional information from the Commission or any other federal or
state governmental authority during the period of effectiveness of the
Registration Statement, the response to which would require any post-effective
amendments or supplements to the Registration Statement or the Prospectus; (ii)
the issuance by the Commission or any other federal or state governmental
authority of any stop order suspending the effectiveness of the Registration
Statement or the initiation of any proceedings for that purpose; (iii) receipt
by the Company of any notification with respect to the suspension of the
qualification or exemption from qualification of any of the Placement Shares for
sale in any jurisdiction or the initiation or threatening of any proceeding for
such purpose; (iv) the occurrence of any event that makes any material statement
made in the Registration Statement or the Prospectus or any material document
incorporated or deemed to be incorporated therein by reference untrue in any
material respect or that requires the making of any changes in the Registration
Statement, related Prospectus or such documents so that, in the case of the
Registration Statement, it will not contain any materially untrue statement of a
material fact or omit to state any material fact required to be stated therein
or necessary to make the statements therein not misleading and, that in the case
of the Prospectus, it will not contain any materially untrue statement of a
material fact or omit to state any material fact required to be stated therein
or necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading.
(c)    No Misstatement or Material Omission. J.P. Morgan shall not have advised
the Company that the Registration Statement or Prospectus, or any amendment or
supplement thereto, contains an untrue statement of fact that in J.P. Morgan’s
reasonable opinion is material, or omits to state a fact that in

21



--------------------------------------------------------------------------------



J.P. Morgan’s opinion is material and is required to be stated therein or is
necessary to make the statements therein not misleading.
(d)    Material Changes. Except as contemplated in the Prospectus, or disclosed
in the Company’s reports filed with the Commission and incorporated by reference
in the Prospectus, there shall not have been any material adverse change, on a
consolidated basis, in the authorized capital stock of the Company or any
material adverse effect on the Company and the Subsidiaries, taken as a whole,
or any development that could reasonably be expected to result in a material
adverse effect on the Company and the Subsidiaries, taken as a whole, or any
downgrading in or withdrawal of the rating assigned to any of the Company’s
securities (other than asset backed securities) by any rating organization or a
public announcement by any rating organization that it has under surveillance or
review its rating of any of the Company’s securities (other than asset backed
securities), the effect of which, in the case of any such action by a rating
organization described above, in the reasonable judgment of J.P. Morgan (without
relieving the Company of any obligation or liability it may otherwise have), is
so material as to make it impracticable or inadvisable to proceed with the
offering of the Placement Shares on the terms and in the manner contemplated in
the Prospectus.
(e)    Legal Opinions of Company Counsel. J.P. Morgan shall have received the
opinions of counsel for the Company required to be delivered pursuant to Section
7(n) on or before the date on which such delivery of such opinion is required
pursuant to Section 7(n).
(f)    Opinion of Counsel for J.P. Morgan. J.P. Morgan shall have received the
opinion of counsel for J.P. Morgan required to be delivered pursuant to Section
7(o) on or before the date on which such delivery of such opinion is required
pursuant to Section 7(o).
(g)    Comfort Letter. J.P. Morgan shall have received the Comfort Letter
required to be delivered pursuant to Section 7(p) on or before the date on which
such delivery of such letter is required pursuant to Section 7(p).
(h)    Representation Certificate. J.P. Morgan shall have received the
certificate required to be delivered pursuant to Section 7(m) on or before the
date on which delivery of such certificate is required pursuant to Section 7(m).
(i)    No Suspension. Trading in the Shares shall not have been suspended on the
NYSE.
(j)    Other Materials. On each date on which the Company is required to deliver
a certificate pursuant to Section 7(m), the Company shall have furnished to J.P.
Morgan such appropriate further information, certificates and documents as J.P.
Morgan may have reasonably requested. All such opinions, certificates, letters
and other documents shall have been in compliance with the provisions hereof.
The Company shall have furnished J.P. Morgan with such conformed copies of such
opinions, certificates, letters and other documents as J.P. Morgan shall have
reasonably requested.
(k)    Securities Act Filings Made. All filings with the Commission required by
Rule 424 under the Securities Act to have been filed prior to the issuance of
any Placement Notice hereunder shall have been made within the applicable time
period prescribed for such filing by Rule 424.
(l)    Approval for Listing. The Placement Shares shall either have been (i)
approved for listing on the NYSE, subject only to notice of issuance, or (ii)
the Company shall have filed an application for listing of the Placement Shares
on the NYSE at, or prior to, the issuance of any Placement Notice.

22



--------------------------------------------------------------------------------



(m)    No Termination Event. There shall not have occurred any event that would
permit J.P. Morgan to terminate this Agreement pursuant to Section 11(a).
9.    Indemnification and Contribution.
(a)    Company Indemnification. Each of the Company and the Partnership, jointly
and severally, agrees to indemnify and hold harmless J.P. Morgan, the directors,
officers, partners, employees and agents of J.P. Morgan and each person, if any,
who (i) controls J.P. Morgan within the meaning of Section 15 of the Securities
Act or Section 20 of the Exchange Act, or (ii) is controlled by or is under
common control with J.P. Morgan (a “J.P. Morgan Affiliate”) from and against any
and all actual out-of-pocket losses, claims, liabilities, expenses and damages
(including, but not limited to, any and all reasonable investigative, legal and
other expenses incurred in connection with, and any and all amounts paid in
settlement (in accordance with Section 9(c)) of, any action, suit or proceeding
between any of the indemnified parties and any indemnifying parties or between
any indemnified party and any third party, or otherwise, or any claim asserted),
as and when incurred, to which J.P. Morgan, or any such person, may become
subject under the Securities Act, the Exchange Act or other federal or state
statutory law or regulation, at common law or otherwise, insofar as such losses,
claims, liabilities, expenses or damages arise out of or are based, directly or
indirectly, on (x) any untrue statement or alleged untrue statement of a
material fact contained in the Registration Statement or the Prospectus or any
amendment or supplement to the Registration Statement or the Prospectus or in
any free writing prospectus or in any application or other document executed by
or on behalf of the Company or based on written information furnished by or on
behalf of the Company filed in any jurisdiction in order to qualify the Shares
under the securities laws thereof or filed with the Commission, (y) the omission
or alleged omission to state in any such document a material fact required to be
stated in it or necessary to make the statements in it not misleading or (z) any
breach by any of the indemnifying parties of any of their respective
representations, warranties and agreements contained in this Agreement;
provided, however, that this indemnity agreement shall not apply to the extent
that such loss, claim, liability, expense or damage arises from the sale of the
Placement Shares pursuant to this Agreement and is caused directly or indirectly
by an untrue statement or omission made in reliance upon and in conformity with
written information relating to J.P. Morgan and furnished to the Company by J.P.
Morgan expressly for inclusion in any document as described in clause (x) of
this Section 9(a) (the “Agent Content”). The Company acknowledges that the only
Agent Content is the information in the eighth paragraph under the caption “Plan
of Distribution” in the Prospectus Supplement relating to electronic
distribution of the Prospectus. This indemnity agreement will be in addition to
any liability that the Company might otherwise have.
(b)    J.P. Morgan Indemnification. J.P. Morgan agrees to indemnify and hold
harmless the Company, its directors, each officer of the Company that signed the
Registration Statement, the Partnership and each person, if any, who (i)
controls the Company or the Partnership within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act or (ii) is controlled by or is
under common control with the Company or the Partnership (a “Company Affiliate”)
against any and all actual out-of-pocket loss, liability, claim, damage and
expense described in the indemnity contained in Section 9(a), as incurred, but
only with respect to untrue statements or omissions, or alleged untrue
statements or omissions, made in the Registration Statement (or any amendments
thereto) or the Prospectus (or any amendment or supplement thereto) in reliance
upon and in conformity with the Agent Content.
(c)    Procedure. Any party that proposes to assert the right to be indemnified
under this Section 9 will, promptly after receipt of notice of commencement of
any action against such party in respect of which a claim is to be made against
an indemnifying party or parties under this Section 9, notify each such
indemnifying party of the commencement of such action, enclosing a copy of all
papers served, but the omission to so notify such indemnifying party will not
relieve the indemnifying party from (i) any liability that it might have to any
indemnified party otherwise than under this Section 9 and

23



--------------------------------------------------------------------------------



(ii) any liability that it may have to any indemnified party under the foregoing
provision of this Section 9 unless, and only to the extent that, such omission
results in the forfeiture of substantive rights or defenses by the indemnifying
party. If any such action is brought against any indemnified party and it
notifies the indemnifying party of its commencement, the indemnifying party will
be entitled to participate in and, to the extent that it elects by delivering
written notice to the indemnified party promptly after receiving notice of the
commencement of the action from the indemnified party, jointly with any other
indemnifying party similarly notified, to assume the defense of the action, with
counsel reasonably satisfactory to the indemnified party, and after notice from
the indemnifying party to the indemnified party of its election to assume the
defense, the indemnifying party will not be liable to the indemnified party for
any legal or other expenses except as provided below and except for the
reasonable costs of investigation subsequently incurred by the indemnified party
in connection with the defense. The indemnified party will have the right to
employ its own counsel in any such action, but the fees, expenses and other
charges of such counsel will be at the expense of such indemnified party unless
(1) the employment of counsel by the indemnified party has been authorized in
writing by the indemnifying party, (2) the indemnified party has reasonably
concluded (based on advice of counsel) that there may be legal defenses
available to it or other indemnified parties that are different from or in
addition to those available to the indemnifying party, (3) a conflict or
potential conflict exists (based on advice of counsel to the indemnified party)
between the indemnified party and the indemnifying party (in which case the
indemnifying party will not have the right to direct the defense of such action
on behalf of the indemnified party) or (4) the indemnifying party has not in
fact employed counsel to assume the defense of such action within a reasonable
time after receiving notice of the commencement of the action, in each of which
cases the reasonable fees, disbursements and other charges of counsel will be at
the expense of the indemnifying party or parties. It is understood that the
indemnifying party or parties shall not, in connection with any proceeding or
related proceedings in the same jurisdiction, be liable for the reasonable fees,
disbursements and other charges of more than one separate firm admitted to
practice in such jurisdiction at any one time for all such indemnified party or
parties. All such fees, disbursements and other charges will be reimbursed by
the indemnifying party promptly as they are incurred. An indemnifying party will
not, in any event, be liable for any settlement of any action or claim effected
without its written consent. No indemnifying party shall, without the prior
written consent of each indemnified party, settle or compromise or consent to
the entry of any judgment in any pending or threatened claim, action or
proceeding relating to the matters contemplated by this Section 9 (whether or
not any indemnified party is a party thereto), unless (x) such settlement,
compromise or consent (i) includes an unconditional release of each indemnified
party from all liability arising or that may arise out of such claim, action or
proceeding and (ii) does not include a statement as to or an admission of fault,
culpability or a failure to act by or on behalf of any indemnified party and (y)
the indemnifying party confirms in writing its indemnification obligations
hereunder with respect to such settlement, compromise or judgment.
(d)    Contribution. In order to provide for just and equitable contribution in
circumstances in which the indemnification provided for in the foregoing
paragraphs of this Section 9 is applicable in accordance with its terms but for
any reason is held to be unavailable from the Company, the Partnership or J.P.
Morgan, the Company, the Partnership and J.P. Morgan will contribute to the
total actual out-of-pocket losses, claims, liabilities, expenses and damages
(including any investigative, legal and other expenses reasonably incurred in
connection with, and any amount paid in settlement of, any action, suit or
proceeding or any claim asserted, but after deducting any contribution received
by the Company or the Partnership from persons other than J.P. Morgan, such as
persons who control the Company within the meaning of the Securities Act,
officers of the Company who signed the Registration Statement and directors of
the Company, who also may be liable for contribution) to which the Company, the
Partnership and J.P. Morgan may be subject in such proportion as shall be
appropriate to reflect the relative benefits received by the Company and the
Partnership, on the one hand, and J.P. Morgan, on the other. The relative
benefits received by the Company and the Partnership, on the one hand, and J.P.

24



--------------------------------------------------------------------------------



Morgan, on the other, shall be deemed to be in the same proportion as the total
Net Proceeds received by the Company from the sale of the Placement Shares
(before deducting expenses) bear to the total compensation received by J.P.
Morgan from the sale of Placement Shares on behalf of the Company. If, but only
if, the allocation provided by the foregoing sentence is not permitted by
applicable law, the allocation of contribution shall be made in such proportion
as is appropriate to reflect not only the relative benefits referred to in the
foregoing sentence but also the relative fault of the Company and the
Partnership, on the one hand, and J.P. Morgan, on the other, with respect to the
statements or omission that resulted in such loss, claim, liability, expense or
damage, or action in respect thereof, as well as any other relevant equitable
considerations with respect to such offering. Such relative fault shall be
determined by reference to, among other things, whether the untrue or alleged
untrue statement of a material fact or omission or alleged omission to state a
material fact relates to information supplied by the Company, the Partnership or
J.P. Morgan, the intent of the parties and their relative knowledge, access to
information and opportunity to correct or prevent such statement or omission.
The Company, the Partnership and J.P. Morgan agree that it would not be just and
equitable if contributions pursuant to this Section 9(d) were to be determined
by pro rata allocation or by any other method of allocation that does not take
into account the equitable considerations referred to herein. The amount paid or
payable by an indemnified party as a result of the loss, claim, liability,
expense, or damage, or action in respect thereof, referred to above in this
Section 9(d) shall be deemed to include, for the purpose of this Section 9(d),
any legal or other expenses reasonably incurred by such indemnified party in
connection with investigating or defending any such action or claim to the
extent consistent with Section 9(c) hereof. Notwithstanding the foregoing
provisions of this Section 9(d), J.P. Morgan shall not be required to contribute
any amount in excess of the commissions received by it under this Agreement and
no person found guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) will be entitled to contribution from any
person who was not guilty of such fraudulent misrepresentation. For purposes of
this Section 9(d), any person who controls a party to this Agreement within the
meaning of the Securities Act, and any officers, directors, partners, employees
or agents of J.P. Morgan, will have the same rights to contribution as that
party, and each officer of the Company who signed the Registration Statement
will have the same rights to contribution as the Company, subject in each case
to the provisions hereof. Any party entitled to contribution, promptly after
receipt of notice of commencement of any action against such party in respect of
which a claim for contribution may be made under this Section 9(d), will notify
any such party or parties from whom contribution may be sought, but the omission
to so notify will not relieve that party or parties from whom contribution may
be sought from any other obligation it or they may have under this Section 9(d)
except to the extent that the failure to so notify such other party materially
prejudiced the substantive rights or defenses of the party from whom
contribution is sought. Except for a settlement entered into pursuant to the
last sentence of Section 9(c) hereof, no party will be liable for contribution
with respect to any action or claim settled without its written consent if such
consent is required pursuant to Section 9(c) hereof.
10.    Representations and Agreements to Survive Delivery. The indemnity and
contribution agreements contained in Section 9 of this Agreement and all
representations and warranties of the Company herein or in certificates
delivered pursuant hereto shall survive, as of their respective dates,
regardless of (i) any investigation made by or on behalf of J.P. Morgan, any
controlling persons, or the Company (or any of their respective officers,
directors or controlling persons), (ii) delivery and acceptance of the Placement
Shares and payment therefor or (iii) any termination of this Agreement.
11.    Termination.
(a)    J.P. Morgan shall have the right by giving notice as hereinafter
specified at any time to terminate this Agreement if (i) any material adverse
effect on the Company and the Subsidiaries, taken as a whole, or any development
that has actually occurred and that would reasonably be expected to result in a
material adverse effect on the Company and the Subsidiaries, taken as a whole,
has occurred that, in the

25



--------------------------------------------------------------------------------



reasonable judgment of J.P. Morgan, may materially impair the ability of J.P.
Morgan to sell the Placement Shares hereunder, (ii) the Company shall have
failed, refused or been unable to perform any agreement on its part to be
performed hereunder; provided, however, in the case of any failure of the
Company to deliver (or cause another person to deliver) any certification,
opinion, or letter required under Sections 7(m), 7(n), or 7(p), J.P. Morgan’s
right to terminate shall not arise unless such failure to deliver (or cause to
be delivered) continues for more than thirty (30) days from the date such
delivery was required; or (iii) any other condition of J.P. Morgan’s obligations
hereunder is not fulfilled, or (iv), any suspension or limitation of trading in
the Placement Shares or in securities generally on the NYSE shall have occurred.
Any such termination shall be without liability of any party to any other party
except that the provisions of Section 7(g), Section 9, Section 10, Section 16
and Section 17 hereof shall remain in full force and effect notwithstanding such
termination. If J.P. Morgan elects to terminate this Agreement as provided in
this Section 11(a), J.P. Morgan shall provide the required notice as specified
in Section 12.
(b)    The Company and the Partnership shall have the right, by giving ten (10)
days notice as hereinafter specified to terminate this Agreement in their sole
discretion at any time after the date of this Agreement. Any such termination
shall be without liability of any party to any other party, except that the
provisions of Section 7(g), Section 9, Section 10, Section 16 and Section 17
hereof shall remain in full force and effect notwithstanding such termination.
(c)    J.P. Morgan shall have the right, by giving ten (10) days notice as
hereinafter specified to terminate this Agreement in its sole discretion at any
time after the date of this Agreement. Any such termination shall be without
liability of any party to any other party except that the provisions of Section
7(g), Section 9, Section 10, Section 16 and Section 17 hereof shall remain in
full force and effect notwithstanding such termination.
(d)    Unless earlier terminated pursuant to this Section 11, this Agreement
shall automatically terminate upon the issuance and sale of all of the Placement
Shares through (1) J.P. Morgan on the terms and subject to the conditions set
forth herein and in any Placement Notice or (2) the Alternative Managers through
the Alternative Sales Agreements on the terms and subject to the conditions set
forth therein and in any Placement Notice; provided, that the provisions of
Section 7(g), Section 9, Section 10, Section 16 and Section 17 hereof shall
remain in full force and effect notwithstanding such termination.
(e)    This Agreement shall remain in full force and effect unless terminated
pursuant to Sections 11(a), (b), (c), or (d) above or otherwise by mutual
agreement of the parties; provided, however, that any such termination by mutual
agreement shall in all cases be deemed to provide that Section 7(g), Section 9,
Section 10, Section 16 and Section 17 shall remain in full force and effect.
(f)    Any termination of this Agreement shall be effective on the date
specified in such notice of termination; provided, however, that such
termination shall not be effective until the close of business on the date of
receipt of such notice by J.P. Morgan or the Company, as the case may be. If
such termination shall occur prior to the Settlement Date for any sale of
Placement Shares, such termination shall not become effective until the close of
business on such Settlement Date, with Placement Shares settling in accordance
with the provisions of this Agreement.
12.    Notices. All notices or other communications required or permitted to be
given by any party to any other party pursuant to the terms of this Agreement
shall be in writing, unless otherwise specified in this Agreement, and if sent
to J.P. Morgan, shall be delivered to J.P. Morgan at J.P. Morgan Securities LLC,
383 Madison Avenue, 5th Floor, New York, New York 10179, fax no. (212) 622-6002,
Attention: Special Equities/Youn Lee, with copy to: Sidley Austin LLP, 787
Seventh Avenue, New York, New York 10019, fax no. (212) 839-5599, Attention:
Bartholomew A. Sheehan III; or if sent to the Company or the Partnership, shall
be delivered to 2030 Hamilton Place Blvd., Suite 500, Chattanooga,

26



--------------------------------------------------------------------------------



Tennessee 37421-6000, Attention: Chief Legal Officer. Each party to this
Agreement may change such address for notices by sending to the parties to this
Agreement written notice of a new address for such purpose. Each such notice or
other communication shall be deemed given (i) when delivered personally or by
verifiable facsimile transmission (with an original to follow) on or before 4:30
p.m., New York City time, on a Business Day (as defined below), or, if such day
is not a Business Day on the next succeeding Business Day, (ii) on the next
Business Day after timely delivery to a nationally-recognized overnight courier
and (iii) on the Business Day actually received if deposited in the U.S. mail
(certified or registered mail, return receipt requested, postage prepaid). For
purposes of this Agreement, “Business Day” shall mean any day on which the NYSE
and commercial banks in the City of New York are open for business.
13.    Successors and Assigns. This Agreement shall inure to the benefit of and
be binding upon the Company, the Partnership and J.P. Morgan and their
respective successors and the affiliates, controlling persons, officers and
directors referred to in Section 9 hereof. References to any of the parties
contained in this Agreement shall be deemed to include the successors and
permitted assigns of such party. Nothing in this Agreement, express or implied,
is intended to confer upon any party other than the parties hereto or their
respective successors and permitted assigns any rights, remedies, obligations or
liabilities under or by reason of this Agreement, except as expressly provided
in this Agreement. Neither party may assign its rights or obligations under this
Agreement without the prior written consent of the other party; provided,
however, that J.P. Morgan may assign its rights and obligations hereunder to an
affiliate of J.P. Morgan without obtaining the Company’s consent.
14.    Adjustments for Stock Splits. The parties acknowledge and agree that all
share-related numbers contained in this Agreement shall be adjusted to take into
account any stock split, stock dividend or similar event effected with respect
to the Shares.
15.    Entire Agreement; Amendment; Severability. This Agreement (including all
schedules and exhibits attached hereto and Placement Notices issued pursuant
hereto) constitutes the entire agreement and supersedes all other prior and
contemporaneous agreements and undertakings, both written and oral, among the
parties hereto with regard to the subject matter hereof. Neither this Agreement
nor any term hereof may be amended except pursuant to a written instrument
executed by the Company, the Partnership and J.P. Morgan. In the event that any
one or more of the provisions contained herein, or the application thereof in
any circumstance, is held invalid, illegal or unenforceable as written by a
court of competent jurisdiction, then such provision shall be given full force
and effect to the fullest possible extent that it is valid, legal and
enforceable, and the remainder of the terms and provisions herein shall be
construed as if such invalid, illegal or unenforceable term or provision was not
contained herein, but only to the extent that giving effect to such provision
and the remainder of the terms and provisions hereof shall be in accordance with
the intent of the parties as reflected in this Agreement.
16.    Applicable Law; Consent to Jurisdiction. This Agreement shall be governed
by, and construed in accordance with, the internal laws of the State of New York
without regard to the principles of conflicts of laws other than Section 5-1401
of the General Obligations Law. Each party hereby irrevocably submits to the
non-exclusive jurisdiction of the state and federal courts sitting in the City
of New York, borough of Manhattan, for the adjudication of any dispute hereunder
or in connection with any transaction contemplated hereby, and hereby
irrevocably waives, and agrees not to assert in any suit, action or proceeding,
any claim that it is not personally subject to the jurisdiction of any such
court, that such suit, action or proceeding is brought in an inconvenient forum
or that the venue of such suit, action or proceeding is improper. Each party
hereby irrevocably waives personal service of process and consents to process
being served in any such suit, action or proceeding by mailing a copy thereof
(certified or registered mail, return receipt requested) to such party at the
address in effect for notices to it under this Agreement and agrees that such
service shall constitute good and sufficient service of process

27



--------------------------------------------------------------------------------



and notice thereof. Nothing contained herein shall be deemed to limit in any way
any right to serve process in any manner permitted by law.
17.    Waiver of Jury Trial. The Company, the Partnership and J.P. Morgan each
hereby irrevocably waives any right it may have to a trial by jury in respect of
any claim based upon or arising out of this Agreement or any transaction
contemplated hereby.
18.    Absence of Fiduciary Relationship. The Company and the Partnership,
jointly and severally, acknowledge and agree that:
(a)    J.P. Morgan has been retained solely to act as agent in connection with
the sale of the Shares and that no fiduciary, advisory or agency relationship
between the Company, the Partnership and J.P. Morgan has been created in respect
of any of the transactions contemplated by this Agreement, irrespective of
whether J.P. Morgan has advised or is advising the Company or the Partnership on
other matters;
(b)    each of the Company and the Partnership is capable of evaluating and
understanding and understands and accepts the terms, risks and conditions of the
transactions contemplated by this Agreement;
(c)    each of the Company and the Partnership has been advised that J.P. Morgan
and its affiliates are engaged in a broad range of transactions which may
involve interests that differ from those of the Company or the Partnership and
that J.P. Morgan has no obligation to disclose such interests and transactions
to the Company or the Partnership by virtue of any fiduciary, advisory or agency
relationship; and
(d)    each of the Company and the Partnership waives, to the fullest extent
permitted by law, any claims it may have against J.P. Morgan, for breach of
fiduciary duty or alleged breach of fiduciary duty and agrees that J.P. Morgan
shall have no liability (whether direct or indirect) to the Company or the
Partnership in respect of such a fiduciary claim or to any person asserting a
fiduciary duty claim on behalf of or in right of the Company or the Partnership,
including stockholders, partners, employees or creditors of the Company or the
Partnership.
19.    Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument. Delivery of an executed Agreement by one
party to the other may be made by facsimile transmission.
[Signature Page Follows.]

28



--------------------------------------------------------------------------------





If the foregoing correctly sets forth the understanding among the Company, the
Partnership and J.P. Morgan, please so indicate in the space provided below for
that purpose, whereupon this letter shall constitute a binding agreement among
the Company, the Partnership and J.P. Morgan.


 
Very truly yours,
 
 
 
CBL & ASSOCIATES PROPERTIES, INC.
 
 
 
 
 
By:  /s/ Farzana K. Mitchell        
 
Name: Farzana K. Mitchell
 
Title: Executive Vice President – Chief Financial Officer and Treasurer
 
 
 
 
 
CBL & ASSOCIATES LIMITED PARTNERSHIP
 
 
 
 
 
By CBL Holding I, Inc.,
       its general partner
 
 
 
 
 
 
 
By:  /s/ Farzana K. Mitchell        
 
Name: Farzana K. Mitchell
 
Title: Executive Vice President – Chief Financial Officer and Treasurer
 
 
 
 




29



--------------------------------------------------------------------------------







 
ACCEPTED as of the date
 
first-above written:
 
 
 
J.P. MORGAN SECURITIES LLC
 
 
 
 
 
By:    /s/ Youn H. Lee
 
Name: Youn H. Lee
 
Title: Executive Director







SCHEDULE 1
FORM OF PLACEMENT NOTICE




From:
[  ]



Cc:
[  ]



To:
[  ]



Subject:
Controlled Equity Offering—Placement Notice



Gentlemen:
Pursuant to the terms and subject to the conditions contained in the Controlled
Equity OfferingSM Sales Agreement among CBL & Associates Properties, Inc. (the
“Company”), CBL & Associates Limited Partnership, and J.P. Morgan Securities LLC
(“J.P. Morgan”) dated March 1, 2013 (the “Agreement”), I hereby request on
behalf of the Company that J.P. Morgan sell up to [●] shares of the Company’s
common stock, par value $0.01 per share, at a minimum market price of $[●] per
share until [date]*.
* The Company shall add additional parameters, such as the bracketed text above
regarding a termination date, to the Placement Notice as it may deem necessary
at any time.





30



--------------------------------------------------------------------------------



SCHEDULE 2


J.P. MORGAN SECURITIES LLC


Youn Lee
youn.h.lee@jpmorgan.com
Ara Movsesian
ara.movsesian@jpmorgan.com
Angela Terra
angela.b.terra@jpmorgan.com



CBL & ASSOCIATES PROPERTIES, INC.


Farzana Mitchell
farzana_mitchell@cblproperties.com
Katie Reinsmidt
katie_reinsmidt@cblproperties.com
Andy Cobb
andy_cobb@cblproperties.com
Stephen Lebovitz
stephen_lebovitz@cblproperties.com












1

--------------------------------------------------------------------------------



SCHEDULE 3
Compensation
J.P. Morgan shall be paid compensation at a mutually agreed rate, not to exceed
2.0% of the gross proceeds from the sales of Shares pursuant to the terms of
this Agreement.



1

--------------------------------------------------------------------------------



SCHEDULE 4
Significant Subsidiaries




Name
State of Incorporation
or Formation
 
 
Arbor Place Limited Partnership
Georgia
CBL & Associates Limited Partnership
Delaware
CBL & Associates Management, Inc.
Delaware
CBL Holdings I, Inc.
Delaware
CBL Holdings II, Inc.
Delaware
CBL SubREIT, Inc.
Maryland
CBL/GP, Inc.
Wyoming
CBL/J I, LLC
Delaware
CBL/J II, LLC
Delaware
Chattanooga Insurance Company Ltd
Bermuda
CW Joint Venture LLC
Delaware
Imperial Valley Commons LP
California
IV Commons LLC
California
St. Clair Square GP, Inc.
Illinois
SubREIT Investor-Boston General Partnership
Massachusetts
SubREIT Investor-Boston GP I, LLC
Massachusetts








1

--------------------------------------------------------------------------------



Exhibit 7(n)(i)
MATTERS TO BE COVERED BY INITIAL OPINION OF
HUSCH BLACKWELL LLP
March 1, 2013
Cantor Fitzgerald & Co.
499 Park Avenue
New York, New York 10022


J.P. Morgan Securities LLC
383 Madison Avenue
New York, New York 10179


KeyBanc Capital Markets Inc.
127 Public Square
Cleveland, Ohio 44114


RBC Capital Markets, LLC
Three World Financial Center, 8th Floor
200 Vesey Street
New York, New York 10281


Wells Fargo Securities, LLC
375 Park Avenue
New York, New York 10152



Re:
Opinion Required by Sections 7(n) and 8(e) of each of the Controlled Equity
OfferingSM Sales Agreements dated March 1, 2013



Ladies and Gentlemen:
The undersigned, along with the law firm of Goulston & Storrs P.C. has served as
counsel to CBL & Associates Properties, Inc., a Delaware corporation (the
“Company”) and the owner of 100% of the issued and outstanding shares of common
stock of both CBL Holdings I, Inc., a Delaware corporation (“CBL Holdings I”),
and CBL Holdings II, Inc., a Delaware corporation (“CBL Holdings II”), the
general partner and a limited partner, respectively of CBL & Associates Limited
Partnership, a Delaware limited partnership (the “Operating Partnership”), the
owner of 100% of the issued and outstanding shares of both preferred stock and
common stock of CBL & Associates Management, Inc., a Delaware corporation (the
“Management Company”), and we are delivering this opinion in connection with the
offering contemplated by the prospectus dated March 1, 2013 (the “Base
Prospectus”) and the prospectus supplement dated March 1, 2013 (the “Prospectus
Supplement” and, together with the Base Prospectus, the “Prospectus”) with
respect to the Registration Statement on Form S-3

1

--------------------------------------------------------------------------------



(Registration No. 333-182515) (the “Registration Statement”) filed by the
Company with the Securities and Exchange Commission (the “Commission”) under the
Securities Act of 1933, as amended (the “Securities Act”). This opinion is being
provided to you pursuant to Section 7(n) and Section 8(e) of each of the
Controlled Equity OfferingSM Sales Agreements dated March 1, 2013 by and among
the Company, the Operating Partnership and each of Cantor Fitzgerald & Co., J.P.
Morgan Securities LLC, KeyBanc Capital Markets Inc., RBC Capital Markets, LLC
and Wells Fargo Securities, LLC (collectively, the “Sales Agreements”), in
connection with the issuance and sale by the Company from time to time of shares
of its common stock, par value $.01 per share (the “Common Stock”) having an
aggregate offering price of up to $300,000,000 (the “Offered Securities”) in an
“at the market” offering as defined in Rule 415 under the Securities Act
(including, without limitation, sales made directly on the New York Stock
Exchange (“NYSE”), on any other existing trading market for the Common Stock or
to or through a market maker or, through privately negotiated transactions) (the
“At-the-Market Offering”), pursuant to the terms of the Sales Agreements and in
accordance with the Prospectus. Capitalized terms not otherwise defined herein
are defined as set forth in the Sales Agreements. References to the Registration
Statement, the Base Prospectus, the Prospectus Supplement and the Prospectus
shall include the “Incorporated Documents” (as defined herein).
Section 1    The documents we have examined for purposes of this opinion are the
following documents:
1.1    The originals as signed, or copies of the originals showing signatures
and identified to us in each case as a true copy of the original as signed, of
each of the Sales Agreements. The transactions contemplated by the Sales
Agreements and described in the Prospectus are referred to hereinafter as the
“Transactions.”
1.2    The Officer’s Certificate, executed by an officer of the Company,
delivered to Husch Blackwell LLP in connection with this opinion, (the
“Officer’s Certificate”);
1.3    The certificate dated of even date herewith (the “Company Certificate”),
delivered to Husch Blackwell LLP by the Company and the Operating Partnership,
which provides certain representations by them relevant to Section 2.4, Section
2.5 and Section 2.6 of this opinion.
1.4    The due diligence letter dated of even date herewith (the “CLO Letter”)
delivered to Husch Blackwell LLP by the Company’s Chief Legal Officer on behalf
of the Company, which provides certain representations and legal opinions as to
the validity and binding nature of lease amendments referred to in the CLO
Letter relevant to this opinion.
We have also examined:
1.5    The Certificates of Good Standing with respect to the Company and the
“Subsidiaries” (as that term is defined in Section 2.1) issued by the applicable
Secretary of State or other applicable governing authority of the states,
countries or foreign territories of their respective jurisdictions of
incorporation, organization, formation or creation, as well as the Certificates
of Good Standing with respect to the Company, the Operating Partnership, CBL

2

--------------------------------------------------------------------------------



Holdings, I, CBL Holdings, II and the Management Company issued by the
applicable Secretary of State of each jurisdiction in which each of them is
qualified to conduct business listed on Attachment C;
1.6    The Registration Statement;
1.7    The Base Prospectus and the Prospectus Supplement;
1.8    The Annual Report of the Company on Form 10-K for the year ended December
31, 2012 (the “Form 10-K”) filed with the Commission under the Exchange Act,
together with (i) Current Reports of the Company on Form 8-K filed (not
furnished) with the Commission after December 31, 2012; (ii) those portions of
the Company’s definitive proxy statement on Schedule 14A filed on March 26, 2012
and incorporated by reference to its Annual Report on Form 10-K for the year
ended December 31, 2011 filed on February 29, 2012; (iii) the description of the
Company’s Common Stock contained in its Registration Statement on Form 8‑A dated
October 25, 1993, and any amendment or report filed for the purpose of updating
such description; and (iv) any other documents incorporated by reference in the
Registration Statement and the Prospectus after the filing of the Form 10-K with
the Commission (together with the Form 10-K and the documents indicated in
clauses (i), (ii) and (iii) of this Section 1.8, the “Incorporated Documents”);
1.9    The Fourth Amended and Restated Agreement of Limited Partnership of CBL &
Associates Limited Partnership, dated November 2, 2010, as further supplemented
by the Certificate of Designations of the 6.625% Series E Cumulative Redeemable
Preferred Units of CBL & Associates Limited Partnership, dated October 1, 2012
(the “Operating Partnership Agreement”);


1.10    Such other documents as we, in our professional judgment, have deemed
necessary or appropriate as a basis for the opinions set forth below.
In rendering the following opinions, as to the factual matters that affect our
opinions, we have, with your approval, relied on (without investigation and to
the extent we do not have any knowledge to the contrary, assumed the accuracy
of) the representations and warranties of the Company in the Sales Agreements,
certificates (including but not limited to the Officer’s Certificate, the
Company Certificate and the CLO Letter, statements and other representations of
officers of the Company and others including certificates of public officials
listed in Section 1.5 hereof (the “Public Documents”)). We have assumed for
purposes of this opinion: (a) the legal capacity of all natural persons, the
genuineness of all signatures, the authenticity of all documents submitted to us
as originals, the conformity to original documents of all documents submitted to
us as certified, conformed or photostatic copies, the authenticity of the
originals of such latter documents; (b) that the form and content of all
documents submitted to us as unexecuted final drafts do not differ in any
respect relevant to this opinion from the form and content of such documents as
executed and delivered, (c) the enforceability of all documents submitted to us
against parties other than the Company; (d) that there has been no oral or
written modification of or amendment to any of the documents we have reviewed,
and there has been no waiver of any provision of any of such documents, by
action or omission of the parties or

3

--------------------------------------------------------------------------------



otherwise; (e) that any certifications dated prior to the date hereof remain
true as of the date hereof; and (f) that each Public Document is accurate,
complete and authentic and all official public records are accurate and
complete.


Section 2    Based on the foregoing and in reliance thereon and on the
assumptions and subject to the qualifications and limitations set forth in this
opinion, we are of the opinion that:
2.1    Based solely on our review of the Public Documents (and, to the extent
applicable, the Officer’s Certificate) and without independent investigation of
any nature, (i) each of the Company’s subsidiaries identified on Attachment A
hereto (the “Subsidiaries”) is existing as a general partnership, limited
partnership, limited liability company or corporation, as applicable, and
(ii) each of the subsidiaries is in good standing under the laws of its
jurisdiction of formation, organization or incorporation.
2.2    Based solely on our review of the Public Documents, each of CBL Holdings
I and the Management Company have been qualified as a foreign corporation, and
the Operating Partnership has been qualified as a foreign limited partnership
for the transaction of business, in each of the jurisdictions set forth on
Attachment C hereto. Based solely on our review of the Officer’s Certificate,
the jurisdictions listed on Attachment C represent each jurisdiction (other than
Delaware) in which the Company, the Management Company and/or the Operating
Partnership owns or leases properties or conducts business.
2.3    The issue and sale of the Offered Securities by the Company and the
compliance by the Company and the Operating Partnership with all of the
provisions of the Sales Agreements with respect to the Offered Securities and
the consummation of the Transactions will not result in any violation of any
statute or any order, rule or regulation known to us to apply to transactions
similar to the Transactions, of any court or governmental agency or body having
jurisdiction over the Company or any of its Subsidiaries or any of their
respective properties, provided that, with respect to the matters set forth in
this Section 2.3, we express no opinion with respect to the Securities Act or to
any state or foreign securities or Blue Sky laws.
2.4    The Company has been organized and has operated in conformity with the
requirements for qualification as a REIT under the Code for the taxable year
ended December 31, 2005, the taxable year ended December 31, 2006, the taxable
year ended December 31, 2007, the taxable year ended December 31, 2008, the
taxable year ended December 31, 2009, the taxable year ended December 31, 2010,
the taxable year ended December 31, 2011 and the taxable year ended December 31,
2012, and the present and proposed method of operation of the Company and the
Operating Partnership, as described in the Registration Statement and the
Prospectus, and as represented by the Company and the Operating Partnership in
the Company Certificate and as represented in the CLO Letter, will permit the
Company to continue to so qualify.
2.5    The statements made in the Registration Statement under the caption
“Material U.S. Federal Income Tax Considerations”, and the statements made in
the Prospectus as amended or supplemented under the corresponding caption to the
extent made, insofar as such statements constitute a summary of documents
referred to therein, are accurate summaries in all

4

--------------------------------------------------------------------------------



material respects, and insofar as such statements constitute a summary of
matters of law, summaries of legal matters, legal proceedings or legal
conclusions, are accurate summaries in all material respects.
2.6    The Operating Partnership (a) is properly treated as a partnership for
federal income tax purposes and (b) is not a “publicly traded partnership”
within the meaning of Section 7704(b) of the Code, as amended.
2.7    All of the issued shares of capital stock of the Company have been duly
authorized and validly issued and are fully paid and non-assessable; none of the
issued shares of capital stock of the Company was issued in violation of
preemptive rights.
2.8    Based solely on our review of the documents listed on Attachment B with
respect to the Operating Partnership, no partnership interests of the Operating
Partnership are reserved for issuance for any purpose, and there are no
outstanding securities convertible into or exchangeable or exercisable for any
partnership interests of the Operating Partnership, except as set forth in the
Operating Partnership Agreement concerning (a) the rights of holders of
outstanding Special Common Units to exchange such securities for regular Common
Units of limited partnership interest in the Operating Partnership and (b) the
rights of holders of outstanding 6.625% Series E Cumulative Redeemable Preferred
Units to exchange such securities for regular Common Units of limited
partnership interest in the Operating Partnership under the circumstances set
forth in the Operating Partnership Agreement.
2.9    No fact has come to our attention that has caused us to believe that (i)
the Registration Statement (except for financial statements (including notes)
and supporting schedules and other financial information included or
incorporated by reference therein or omitted therefrom and for statistical
information derived from such financial statements (including notes), supporting
schedules and other financial information, as to which we need make no
statement), at the time such Registration Statement became effective or on March
1, 2013, and at the “new effective date” with respect to the Sales Agents and
the Offered Securities pursuant to, and within the meaning of, Commission Rule
430B(f)(2) under the Securities Act, contained an untrue statement of a material
fact or omitted to state a material fact required to be stated therein or
necessary to make the statements therein not misleading or (ii) the Prospectus,
as amended or supplemented, if applicable (except for financial statements
(including notes) and supporting schedules and other financial information
included or incorporated by reference therein or omitted therefrom and for
statistical information derived from such financial statements (including
notes), supporting schedules and other financial information, as to which we
need make no statement), at its date or as of the date hereof, included or
includes an untrue statement of a material fact or omitted or omits to state a
material fact necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading.
Section 3    Our opinions are based on the assumptions (upon which we have
relied with your consent) and subject to the qualifications and limitations, set
forth in this letter, including the following:

5

--------------------------------------------------------------------------------



3.1    Except as specifically set forth herein, this opinion is limited to
matters governed by the federal laws of the United States of America and the
laws of the state of Tennessee. As stated in Section 2.1 and Section 2.2, our
opinions in those sections are based solely on our review of Public Documents
(and, to the extent applicable, the Officer’s Certificate) and are not based,
even in part, on the law of any jurisdiction. Our opinion in Section 2.7 is
limited to matters governed by the General Corporation Law of the State of
Delaware (the “Delaware Act”). Although we are not licensed to practice law in
the state of Delaware, we are generally familiar with the Delaware Act so that
with respect to the matters set forth in Section 2, our opinions are limited to
and based solely on a review of the Delaware Act. We express no opinion as to
the effect on the Transactions of local law which shall include charters,
ordinances, administrative opinions and rules and regulations of cities,
counties, towns, municipalities and special political subdivisions (whether
created or enabled through legislative action at the federal, state or regional
level). Other than our opinion in Section 2.7, which is limited to matters
governed by the Delaware Act, we have assumed that any laws (other than the
federal laws of the United States of America) that may apply to the Company, the
Subsidiaries or the Transactions are the same as the laws of the State of
Tennessee.
3.2    We have also assumed for the purposes of this opinion that: (a) any
certifications dated prior to the Applicable Time remain true as of the
Applicable Time; (b) each Public Document is accurate, complete and authentic
and all official public records are accurate and complete; (c) all statutes,
judicial and administrative decisions, and rules and regulations of governmental
agencies, constituting Federal law, the Delaware Act and the law of the state of
Tennessee, are generally available (i.e., in terms of access and distribution
following publication or other release) to practicing lawyers, and are in a
format that makes the legal research reasonably feasible; and (d) the
constitutionality or validity of a relevant statute, rule, regulation or agency
action is not in issue unless a reported decision in the applicable jurisdiction
listed in “(c)”, above has specifically addressed but not resolved, or has
established, its unconstitutionality or invalidity.
3.3    Our opinion is based on (a) our understanding of the facts as represented
to us in the Company Certificate and the CLO Letter, and (b) the assumptions
that (i) the Company and the Operating Partnership are operated, and will
continue to be operated, in the manner described in the Company Certificate,
(ii) all representations of fact contained in the Company Certificate and the
CLO Letter are true and complete in all material respects, (iii) all legal
opinions contained in the CLO Letter are reasonable, correct, and complete, (iv)
any representation of fact in the Company Certificate that is made “to the
knowledge” or similarly qualified is correct without such qualification and (v)
the Company qualified as a REIT for its 2004 taxable year and all prior taxable
years. We have not undertaken any independent inquiry into or verification of
these facts either in the course of our representation of the Company or for the
purpose of rendering this opinion.
3.4    We also note that the tax consequences addressed herein depend upon the
actual occurrence of events in the future, which events may or may not be
consistent with any representations made to us for purposes of this opinion. In
particular, the qualification and taxation of the Company as a REIT for federal
income tax purposes depend upon the Company’s ability to meet on a continuing
basis certain distribution levels, diversity of stock ownership, and

6

--------------------------------------------------------------------------------



the various qualification tests imposed by the Code. To the extent that the
facts differ from those represented to or assumed by us herein, our opinion
should not be relied upon.
3.5    Our opinion herein is based on existing law as contained in the Code,
final and temporary Treasury Regulations promulgated thereunder, administrative
pronouncements of the Internal Revenue Service (the “IRS”) and court decisions
as of the date hereof. The provisions of the Code and the Treasury Regulations,
IRS administrative pronouncements and case law upon which this opinion is based
could be changed at any time, perhaps with retroactive effect. In addition, some
of the issues under existing law that could significantly affect our opinion
have not yet been authoritatively addressed by the IRS or the courts, and our
opinion is not binding on the IRS or the courts. Hence, there can be no
assurance that the IRS will not challenge, or that the courts will agree, with
our conclusions.
3.6    With respect to the opinions set forth in Section 2.4, Section 2.5 and
Section 2.6, we express no opinion as to matters governed by any laws other than
the Code, the Treasury Regulations, published administrative announcements and
rulings of the IRS, and court decisions.
3.7    Notwithstanding the foregoing, pursuant to U.S. Treasury Department
Circular 230, we are informing you that (a) this opinion is not intended to be
used, was not written to be used, and cannot be used, by any taxpayer for the
purpose of avoiding penalties under the U.S. federal tax laws that may be
imposed on the taxpayer, (b) this opinion was written in connection with the
issuance and sale of the Offered Securities, and (c) each taxpayer should seek
advice based on his, her or its particular circumstances from an independent tax
advisor.
3.8    As to matters of fact, we have assumed all representations of the Company
and the other parties in the Sales Agreements are true. When an opinion is
stated to be based on the existence or absence of facts “to the best of our
knowledge”, “known to us”, or the statement is made that “we have no knowledge”,
or other words of similar import appear, such language is intended to signify
that, in the course of our representation of the Company (in connection with the
Transactions) and based on consultation with the lawyers in our firm primarily
responsible for the matter described in the first paragraph hereof and such
other lawyers in our firm as we have deemed necessary to consult in connection
with delivering the opinions set forth herein, we have not acquired actual
knowledge of the existence or absence of such facts. We have not undertaken any
independent investigation to determine the existence or absence of such facts,
and no inference as to our knowledge of the existence or absence of such facts
should be drawn from the fact of our representation of the Company.
3.9    The opinions expressed herein relate only to laws which are specifically
referred to in this opinion and which laws, in our experience, are normally
directly applicable to transactions of the type provided for in the Sales
Agreements.
3.10    This opinion is limited to the matters specifically stated in this
letter, and no further opinion is to be implied or may be inferred beyond the
opinions specifically stated herein. Unless otherwise stated herein, we have
made no independent investigation regarding factual matters. This opinion is
based solely on the state of the law as of the date of this opinion,

7

--------------------------------------------------------------------------------



and the factual matters in existence as of such date, and we specifically
disclaim any obligation to monitor any of the matters stated in this opinion or
to advise the persons entitled to rely on this opinion of any change in law or
fact after the date of this opinion which might affect any of the opinions
stated herein.
This opinion is rendered solely for your benefit in connection with the
execution and delivery by the Company of the Sales Agreements, and may not be
released to or relied upon by any other person or for any other purpose without
our prior written consent.
Yours very truly,


HUSCH BLACKWELL LLP





8

--------------------------------------------------------------------------------



Exhibit 7(n)(ii)
FORM OF OPINION OF GOULSTON & STORRS, P.C.
TO BE DELIVERED PURSUANT TO SECTION 7(n)
March 1, 2013
Cantor Fitzgerald & Co.
499 Park Avenue
New York, New York 10022
J.P. Morgan Securities LLC
383 Madison Avenue
New York, New York 10179
KeyBanc Capital Markets Inc.
127 Public Square
Cleveland, Ohio 44114
RBC Capital Markets, LLC
Three Financial World Center, 8th Floor
200 Vesey Street
New York, New York 10281
Wells Fargo Securities, LLC
375 Park Avenue
New York, New York 10112
Re:
CBL & Associates Properties, Inc. — Common Stock having an aggregate offering
price of up to $300,000,000

Ladies and Gentlemen:
We have acted as counsel to CBL & Associates Properties, Inc., a Delaware
corporation (the “Company”), CBL & Associates Limited Partnership, a Delaware
limited partnership (the “Operating Partnership”), CBL Holdings I, Inc., a
Delaware corporation (“CBL Holdings I”), and CBL Holdings II, Inc., a Delaware
corporation (“CBL Holdings II”), in connection with the issuance and sale by the
Company of common stock, par value $0.01 per share, having an aggregate offering
price of up to $300,000,000 (the “Securities”), pursuant to the terms of the
Controlled Equity Offering SalesSM Agreements, each dated March 1, 2013
(collectively, the “Sales Agreements”) by and among the Company, the Operating
Partnership and each of Cantor Fitzgerald & Co., J.P. Morgan Securities LLC,
KeyBanc Capital Markets Inc., RBC Capital Markets, LLC and Wells Fargo
Securities, LLC (collectively, the “Sales Agents”). All capitalized terms used
herein and not otherwise defined shall have the respective meanings assigned to
them in the Sales Agreements.
This opinion is furnished to you pursuant to Sections 7(n) and 8(e) of each of
the Sales Agreements.

    We have examined the following documents (the “Documents”):



--------------------------------------------------------------------------------

Cantor Fitzgerald & Co., J.P. Morgan Securities LLC, KeyBanc Capital Markets
Inc., RBC Capital Markets, LLC and Wells Fargo Securities, LLC
March 1, 2013
Page 2



1.
the Registration Statement on Form S-3, as amended (No. 333-182515), relating to
the Securities, dated March 1, 2013, as filed by the Company with the Securities
and Exchange Commission (the “Commission”) in accordance with the provisions of
the Securities Act of 1933, as amended, and the rules and regulations of the
Commission thereunder (collectively, the “Act”) (such registration statement,
including the documents incorporated or deemed to be incorporated by reference
therein, being referred to herein as the “Registration Statement”);

2.
the Prospectus Supplement, dated March 1, 2013, as filed by the Company pursuant
to Rule 424(b) of the Act, and the accompanying base prospectus included as part
of the Registration Statement, each relating to the Securities (such base
prospectus and Prospectus Supplement being referred to herein as the
“Prospectus”);

3.
the documents filed by the Company under the Securities Exchange Act of 1934, as
amended (the “Exchange Act”), that are incorporated or deemed incorporated by
reference in the Prospectus pursuant to Item 12 of Form S-3 through the date
hereof; and

4.
an executed copy of each of the Sales Agreements.

Except as otherwise noted herein, in rendering this opinion letter we have
examined and relied solely upon the following, and we have made no other
inquiry, investigation or documentary review whatsoever:
1.
the Documents;

2.
the Officers’ Certificate, executed by an officer of the Company, delivered to
the Sales Agents pursuant to Section 7(m) of each of the Sales Agreements, in
the form attached hereto as Exhibit A (the “Officers’ Certificate”);

3.
the Officer’s Certificate, executed by an officer of the Company, delivered to
Goulston & Storrs, P.C. in connection with this opinion, in the form attached
hereto as Exhibit B (the “Company Certificate”);

4.
the Secretary’s Certificate, executed by the secretary of the Company, delivered
to Goulston & Storrs, P.C. in connection with this opinion, in the form attached
hereto as Exhibit C (the “Secretary Certificate”);

5.
copies, certified by the Secretary of State of the State of Delaware, of the
certificate of incorporation or certificate of limited partnership, as the case
may be, of each of the Company, the Operating Partnership, CBL Holdings I and
CBL Holdings II;

6.
certificates of good standing and legal existence from the State of Delaware
with respect to each of the Company, the Operating Partnership, CBL Holdings I
and CBL Holdings II;




--------------------------------------------------------------------------------

Cantor Fitzgerald & Co., J.P. Morgan Securities LLC, KeyBanc Capital Markets
Inc., RBC Capital Markets, LLC and Wells Fargo Securities, LLC
March 1, 2013
Page 3



7.
certificates of good standing and legal existence as a foreign corporation or
foreign limited partnership from public officials in the states named in
Schedule A attached hereto with respect to each of the Company, the Operating
Partnership, CBL Holdings I and CBL Holdings II;

8.
the bylaws of each of the Company, CBL Holdings I and CBL Holdings II; and

9.
the Fourth Amended and Restated Agreement of Limited Partnership of the
Operating Partnership, dated November 2, 2010.

In addition, we have reviewed such provisions of the laws of the State of New
York, as applied by courts located in the State of New York and of the United
States of America and such provisions of the General Corporation Law of the
State of Delaware and the Delaware Revised Uniform Limited Partnership Act as we
have deemed necessary in order to express the opinions set forth below.
Based solely on the foregoing, and subject to the limitations and qualifications
set forth below, we are of the opinion that:
1.
Each of the Company, CBL Holdings I and CBL Holdings II is a corporation duly
incorporated, legally existing and in good standing under the laws of the State
of Delaware and has the corporate power to own its properties and conduct its
business as described in the Registration Statement and the Prospectus and,
based solely upon the certificates of good standing or similar certificates
received from the Secretary of State or similar official of each of the
respective states listed on Schedule A hereto, is qualified to transact business
and is in good standing as a foreign corporation in such states.

2.
The Operating Partnership is a partnership duly formed, legally existing and in
good standing under the laws of the State of Delaware; the Operating Partnership
Agreement has been duly authorized, executed and delivered by each of CBL
Holdings I and CBL Holdings II and is valid, legally binding and enforceable in
accordance with its terms; and the partnership interests of the Operating
Partnership owned by CBL Holdings I and CBL, Holdings II have been duly
authorized and validly issued, and are owned by them.

3.
The Operating Partnership has the partnership power under the Operating
Partnership Agreement and the Delaware Revised Uniform Limited Partnership Act
to own, lease and operate its properties and to conduct its business as
described in the Registration Statement and the Prospectus and, based solely
upon the certificates of good standing or similar certificates received from the
Secretary of State or similar official of each of the respective states listed
on Schedule A hereto, is qualified to transact business and is in good standing
as a foreign limited partnership in such states.

4.
The execution and delivery by each of the Company and the Operating Partnership
of the Sales Agreements have been duly authorized by all necessary corporate
action of the Company or partnership action of the Operating Partnership, and
the Sales Agreements




--------------------------------------------------------------------------------

Cantor Fitzgerald & Co., J.P. Morgan Securities LLC, KeyBanc Capital Markets
Inc., RBC Capital Markets, LLC and Wells Fargo Securities, LLC
March 1, 2013
Page 4



have been duly executed and delivered by each of the Company and the Operating
Partnership to the Sales Agents and constitute the valid, binding and
enforceable obligations of each of the Company and the Operating Partnership.
5.
The Securities have been duly authorized by all necessary corporate action and,
upon delivery to the Sales Agents against payment therefor in accordance with
the terms of the Sales Agreements, will be validly issued, fully paid and
non-assessable; and the issuance of the Securities is not subject to preemptive
rights.

7.
The Securities are duly authorized for listing on the New York Stock Exchange,
subject to official notice of issuance.

8.
The execution and delivery of the Sales Agreements and the performance by the
Company and the Operating Partnership of their respective obligations thereunder
(i) do not violate or result in a violation of the certificate of incorporation
or bylaws of the Company, CBL Holdings I or CBL Holdings II or the certificate
of limited partnership of the Operating Partnership or the Operating Partnership
Agreement, and (ii) do not violate any statute, rule, regulation or judgment,
order or decree known to us of any court or governmental authority or agency
having jurisdiction over the Company, CBL Holdings I, CBL Holdings II or the
Operating Partnership.

9.
The Securities conform in all material respects to the description thereof
contained under the headings “Description of Capital Stock” in the Prospectus.

10.
Neither the Company nor the Operating Partnership is, nor after receipt of the
proceeds from the sale of the Securities and the use of such proceeds in
accordance with the “Use of Proceeds” section of the Prospectus will be,
required to register as an “investment company,” as such term is defined in the
Investment Company Act of 1940, as amended.

11.
The Registration Statement has become effective under the Act, and we are not
aware that any stop order suspending the effectiveness thereof has been issued
or any proceedings for that purpose have been instituted or are pending or
threatened under the Act.

12.
Each of the documents that are incorporated or deemed incorporated by reference
into the Prospectus at the time it was filed or last amended (other than the
financial statements and supporting schedules and other financial or statistical
data derived from such financial statements included therein, as to which we
express no opinion), when it was filed with the Commission (or, if later, upon
filing of an amendment thereto) complied, as of its respective date, as to form
in all material respects with the requirements of the Exchange Act.

13.
The Registration Statement, the Prospectus, and each amendment or supplement to
the Registration Statement and Prospectus (in each case other than (i) the
financial statements and supporting schedules and other financial or statistical
data derived from such




--------------------------------------------------------------------------------

Cantor Fitzgerald & Co., J.P. Morgan Securities LLC, KeyBanc Capital Markets
Inc., RBC Capital Markets, LLC and Wells Fargo Securities, LLC
March 1, 2013
Page 5



financial statements included or incorporated by reference therein or omitted
therefrom as to which we express no opinion and (ii) except as expressed in our
opinion in paragraph 12 above, the documents incorporated therein), complied as
to form in all material respects with the requirements of the Act.
14.
No authorization, approval or consent of any court or governmental authority or
agency is required in connection with the transactions contemplated by the Sales
Agreements, except such as have been obtained under the Act and from the NYSE
and such as may be required under state securities or blue sky laws in
connection with sale from time to time of the Securities on the Company’s behalf
by the Sales Agents.

15.
The Company has an authorized capitalization as set forth or incorporated by
reference in the Registration Statement and the Prospectus.

16.
The partnership interests of the Operating Partnership have been duly authorized
by all necessary partnership action and validly issued and, assuming that the
holders of limited partner interests of the Operating Partnership do not
participate in the control of the business of the Operating Partnership, the
Common Units will represent valid and, subject to the qualifications set forth
herein, fully paid limited partner interests in the Operating Partnership
(subject to the obligation of a limited partner of the Operating Partnership to
make payments provided for in the Operating Partnership Agreement).

17.
The Common Units to be issued to CBL Holdings II by the Operating Partnership in
conjunction with the issuance by the Company of the Securities have been duly
authorized by all necessary partnership action and validly issued and, assuming
that CBL Holdings II does not participate in the control of the business of the
Operating Partnership, such Common Units will represent valid and, subject to
the qualifications set forth herein, fully paid limited partner interests in the
Operating Partnership (subject to the obligation of a limited partner of the
Operating Partnership to make payments provided for in the Operating Partnership
Agreement). To our knowledge, except as described in the Registration Statement
and the Prospectus, there are no preemptive rights to purchase or subscribe for
partnership interests of the Operating Partnership or any other securities of
the Operating Partnership.

18.
The execution and delivery of the Sales Agreements by each of the Company and
the Operating Partnership and the performance by each of the Company and the
Operating Partnership of its obligations thereunder and the consummation of the
transactions therein contemplated do not and will not, whether with or without
the giving of notice or lapse of time or both, cause a violation of, or breach
or default under the terms of any contract set forth on Exhibit D attached
hereto.

In addition, we have participated in conferences with your representatives and
with representatives of the Company and its accountants concerning the
Registration Statement and the Prospectus, and have considered the matters
required to be stated therein and the statements contained therein, although we
have not independently verified the accuracy, completeness or



--------------------------------------------------------------------------------

Cantor Fitzgerald & Co., J.P. Morgan Securities LLC, KeyBanc Capital Markets
Inc., RBC Capital Markets, LLC and Wells Fargo Securities, LLC
March 1, 2013
Page 6



fairness of such statements (except with respect to opinion 9 above). Based upon
and subject to the foregoing, nothing has come to our attention that leads us to
believe that: (i) the Registration Statement, at the time it became effective
and at the “new effective date” with respect to the Underwriters and the
Securities pursuant to, and within the meaning of, Rule 430B(f)(2) under the
Act, contained an untrue statement of a material fact or omitted to state a
material fact required to be stated therein or necessary to make the statements
therein not misleading; or (ii) the Prospectus, as of its date or as of the date
hereof, contained an untrue statement of a material fact or omitted to state a
material fact required to be stated therein or necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading; (it being understood that we have not been requested to and do not
make any comment in this paragraph with respect to the financial statements or
other financial or statistical data derived therefrom contained in the
Registration Statement or the Prospectus).
The opinions and factual confirmations expressed herein are subject to the
following limitations and qualifications:
A.    We have assumed (i) the genuineness of all signatures, (ii) the legal
capacity of all natural persons, (iii) the conformity to the original documents
of all documents submitted to us as electronic, certified, facsimile or
photostatic copies, (iv) the authenticity, accuracy and completeness of all
documents submitted to us as originals or as copies of originals, (v) that the
Documents as executed and delivered are identical to the final drafts thereof
reviewed by us in all respects material to the opinions expressed herein, and
(vi) the absence of mutual mistake or misunderstanding and of fraud, coercion,
duress or other similar inequitable conduct in connection with the negotiation,
execution and delivery of the Documents and the transactions contemplated
thereby.


B.    We have assumed that (i) each person named as a party (other than the
Company, CBL Holdings I, CBL Holdings II and the Operating Partnership) to any
Document (each a “Non-CBL Party”), (a) has all requisite power and authority and
has taken all necessary corporate or other action to authorize such Non-CBL
Party to execute and deliver, and to perform his, her or its obligations under,
such Documents and other related documents as may be executed in connection
therewith and to which it is a party and to effect the transactions contemplated
thereby, and; (b) has duly executed and delivered such Documents and other
related documents; (ii) such Documents and other related documents constitute
legal, valid and binding obligations of each such Non-CBL Party enforceable
against him, her or it in accordance with their respective terms; and (iii) that
the consideration to be received by the Company pursuant to or in connection
with the Documents has been delivered to or for the benefit of the Company on
the date hereof. This opinion letter does not take account of, and we express no
opinion with respect to, (i) any requirement of law that may be applicable to
any Non-CBL Party by reason of the legal or regulatory status of any Non-CBL
Party or by reason of any other facts particularly pertaining to any Non-CBL
Party, or (ii) any approval or consent



--------------------------------------------------------------------------------

Cantor Fitzgerald & Co., J.P. Morgan Securities LLC, KeyBanc Capital Markets
Inc., RBC Capital Markets, LLC and Wells Fargo Securities, LLC
March 1, 2013
Page 7



required by or arising out of any contract or agreement (other than the
Documents) to which any Non-CBL Party is a party or by which he, she or it is
bound.


C.    The opinions expressed herein are specifically qualified to the extent
that any of them may be subject to or limited by (i) applicable bankruptcy,
insolvency, receivership, reorganization, fraudulent conveyance, moratorium and
other similar statutory or decisional laws, enacted or in effect at any time,
pertaining to the relief of debtors or affecting the rights of creditors, (ii)
general principles of equity, regardless of whether enforcement is sought in
proceedings in equity, at law or otherwise, (iii) the exercise of judicial or
administrative discretion, (iv) any Non-CBL Party’s implied duty of good faith
and fair dealing, (v) the application of laws determined to have a paramount
public interest or determinations as to specific provisions contained in the
Sales Agreements being unenforceable by reason of the same being contrary to
generally applicable principles of public policy; provided, however, that the
inclusion of such specific provisions does not render such documents
unenforceable as a whole. Furthermore, we express no opinion as to the
availability of any equitable or specific remedy, or as to the successful
assertion of any equitable defense, upon any breach of any agreements or
documents or obligations referred to therein, or any other matters, inasmuch as
the availability of such remedies or defenses may be subject to the discretion
of a court. Without limiting the foregoing, with respect to our opinions in
paragraphs 4 and 5 above as to the enforceability of the Sales Agreements
against the Company, we are expressing no opinion as to the enforceability of
the indemnification or contribution provisions of the Sales Agreements.


D.    This opinion letter is limited to the legal matters explicitly addressed
herein and does not extend, by implication or otherwise, to any other matter.
Without limiting the generality of the foregoing, no opinion is expressed herein
with respect to, or the effect any of the following may have upon any opinion
expressed in this opinion letter: (i) state securities or “blue sky” laws of any
jurisdiction in the United States, (ii) state or federal antifraud laws, (iii)
approval by the Financial Industry Regulatory Authority of the offering of the
Securities, (iv) tax matters, (v) any provision of the Documents with respect to
submission to jurisdiction, waiver of service of process and venue, waiver of
trial by jury, subrogation rights, penalties, forfeitures or charges, powers of
attorney, prohibitions of assignment, delay or omission of enforcement of rights
or remedies, severability or specifying that provisions of any Document may be
amended or waived only in writing; or (vi) the authorization of the terms,
execution, delivery and performance of and/or the legality or enforceability of
provisions of the Documents to the extent such authorization, legality or
enforceability is predicated upon any of the foregoing.


E.    Except as otherwise specifically provided herein, we are not passing upon
and do not assume any responsibility for the accuracy, sufficiency, completeness
or fairness of any statements, representations, warranties, descriptions,
information or



--------------------------------------------------------------------------------

Cantor Fitzgerald & Co., J.P. Morgan Securities LLC, KeyBanc Capital Markets
Inc., RBC Capital Markets, LLC and Wells Fargo Securities, LLC
March 1, 2013
Page 8



financial data supplied to the Sales Agents or any third party in or with
respect to the Documents or the transactions contemplated thereby or the
fairness of such transactions themselves, and we make no representation that we
have independently verified the accuracy, sufficiency, completeness or fairness
of any of the foregoing.
F.    With respect to references herein to “our knowledge” or words of similar
import, such references are to the actual knowledge as to factual matters
acquired, in the course of our representation of the Company, the Operating
Partnership, CBL Holdings I and CBL Holdings II with respect to the matter
described in the first paragraph of this opinion letter, by attorneys in this
firm primarily responsible for that matter and other attorneys in this firm whom
we have consulted in connection with the opinions and factual confirmations
expressed in this letter. Except as specifically noted above, we have not made
any independent review or investigation of any factual matter, and no inference
as to our knowledge of the existence or absence of any fact should be drawn from
the fact of our representation of the Company, the Operating Partnership, CBL
Holdings I and CBL Holdings II.


G.    The opinions expressed herein are limited to the existing laws of the
State of New York, as applied by courts located in the State of New York and of
the United States of America and provisions of the General Corporation Law of
the State of Delaware and the Delaware Revised Uniform Limited Partnership Act.
We express no opinion as to choice or conflicts of laws or as to the laws of any
other jurisdiction or as to statutes, administrative decisions, rule,
regulations of any court, municipality, subdivision or local authority of any
jurisdiction.
H.    The opinions expressed in paragraphs 1 and 3 above as to legal existence,
good standing and foreign qualification of the Company, the Operating
Partnership, CBL Holdings I and CBL Holdings II are based solely on the
certificates referred to in clause (6) and clause (7) of the fourth introductory
paragraph of this opinion letter and such opinions speak as of the date of such
certificates. We have made no independent investigation as to whether those
certificates are accurate or complete. The opinion expressed in paragraph 8(ii)
as to no violation of existing law is based upon only those statutes, rules and
regulations that, in our experience, are normally applicable to transactions of
the type contemplated by the Documents and we have, with your consent, relied
solely upon the Company Certificate and Secretary Certificate. We have made no
independent investigation as to whether any of the aforementioned certificates
are accurate or complete, but we have no knowledge of any such inaccuracy or
incompleteness. The opinion expressed in paragraph 14 as to consents, approvals,
and filings relate only to consents, approvals and filings that, in our
experience, are normally applicable to transactions of the type contemplated by
the Documents.
    



--------------------------------------------------------------------------------

Cantor Fitzgerald & Co., J.P. Morgan Securities LLC, KeyBanc Capital Markets
Inc., RBC Capital Markets, LLC and Wells Fargo Securities, LLC
March 1, 2013
Page 9



All opinions expressed herein are as of the date hereof (unless otherwise
stated), and we assume no obligation to update such opinions to reflect any
facts or circumstances that hereafter come to our attention or any changes in
the law that may hereafter occur. This opinion letter is furnished to you at the
direction of the Company, is exclusively for the purpose of satisfying the
conditions set forth in Sections 7(n) and 8(e) of each of the Sales Agreements
and shall not be relied upon by, or furnished or disclosed (by summary or
otherwise) in whole or in part to, any other person or used for any other
purpose, except as may otherwise be required by law.


Very truly yours,




    




YMG/TBB/ccc/nvp        
2210722.6                    











--------------------------------------------------------------------------------



SCHEDULE A: FOREIGN QUALIFICATIONS


Foreign Qualifications




ENTITY
STATE
CBL & Associates Properties, Inc.
Delaware (State of Incorporation)
Tennessee


CBL Holdings I, Inc.
Delaware (State of Incorporation)
Alabama, Colorado, Connecticut, Florida, Georgia, Illinois, Kansas, Kentucky,
Maine, Massachusetts, Michigan, Mississippi, Missouri, New Hampshire, New York,
North Carolina, Ohio, Pennsylvania, South Carolina, Tennessee, Texas, Virginia,
Wisconsin, Wyoming
CBL Holdings II, Inc.
Delaware (State of Incorporation)


CBL & Associates Management, Inc.
Delaware (State of Incorporation)


Alabama, Arkansas, California, Colorado, Connecticut, Florida, Georgia,
Illinois, Indiana, Kansas, Kentucky, Louisiana, Maine, Massachusetts, Michigan,
Mississippi, Missouri, Nebraska, New Hampshire, New Jersey, New York, North
Carolina, North Dakota, Ohio, Oklahoma, Pennsylvania, South Carolina, Tennessee,
Texas, Utah, Vermont, Virginia, Wisconsin, Wyoming
CBL & Associates Limited Partnership
Delaware (State of creation)


Alabama, Colorado, Connecticut, Florida, Georgia, Illinois, Kansas, Kentucky,
Maine, Massachusetts, Michigan, Mississippi, Missouri, New Hampshire, New York,
North Carolina, Ohio, Pennsylvania, South Carolina, Tennessee, Texas, Virginia,
Wisconsin, Wyoming




--------------------------------------------------------------------------------



EXHIBIT A: OFFICERS' CERTIFICATE


[Intentionally Omitted]



--------------------------------------------------------------------------------



EXHIBIT B: COMPANY CERTIFICATE


[Intentionally Omitted]



--------------------------------------------------------------------------------



EXHIBIT C: SECRETARY CERTIFICATE


[Intentionally Omitted]



--------------------------------------------------------------------------------



EXHIBIT D: APPLICABLE CONTRACTS


1.
Fourth Amended and Restated Agreement of Limited Partnership of the Operating
Partnership, dated November 2, 2010.

2.
Certificate of Designation, dated October 1, 2012, relating to the 6.625% Series
E Cumulative Preferred Units.

3.
Share Ownership Agreement by and among the Company and its related parties and
the Jacobs entities, dated as of January 31, 2001.

4.
Contribution Agreement among Westfield America Limited Partnership, as
Transferor, and CW Joint Venture, LLC, as Transferee, and CBL & Associates
Limited Partnership, dated August 9, 2007.

5.
Contribution Agreement among CBL & Associates Limited Partnership, as
Transferor, St. Clair Square, GP, Inc. and CW Joint Venture, LLC, as Transferee,
and Westfield America Limited Partnership, dated August 9, 2007.

6.
Purchase and Sale Agreement between Westfield America Limited Partnership, as
Transferor, and CBL & Associates Limited Partnership, as Transferee, dated
August 9, 2007.










--------------------------------------------------------------------------------



Exhibit 7(n)(iii)
FORM OF OPINION OF CHIEF LEGAL OFFICER OF THE COMPANY
TO BE DELIVERED PURSUANT TO SECTION 7(n)




March 1, 2013
Cantor Fitzgerald & Co.
499 Park Avenue
New York, New York 10022


J.P. Morgan Securities LLC
383 Madison Avenue
New York, New York 10179


KeyBanc Capital Markets Inc.
127 Public Square
Cleveland, Ohio 44114


RBC Capital Markets, LLC
Three World Financial Center, 8th Floor
200 Vesey Street
New York, New York 10281


Wells Fargo Securities, LLC
375 Park Avenue
New York, New York 10152





Re:
Opinion Required by Sections 7(n) and 8(e) of the Controlled Equity OfferingSM
Sales Agreements dated March 1, 2013    



Ladies and Gentlemen:
The undersigned serves as Chief Legal Officer of CBL & Associates Properties,
Inc., a Delaware Corporation (the “Company”) and the owner of 100% of the issued
and outstanding shares of common stock of both CBL Holdings I, Inc., a Delaware
corporation (“CBL Holdings I”), and CBL Holdings II, Inc., a Delaware
corporation (“CBL Holdings II”), the general partner and a limited partner,
respectively of CBL & Associates Limited Partnership, a Delaware limited
partnership (the “Operating Partnership”), the owner of 100% of the issued and
outstanding shares of both preferred stock and common stock of CBL & Associates
Management, Inc., a Delaware Corporation (the “Management Company”). I am
delivering this opinion in connection with the offering contemplated by the
prospectus dated March 1, 2013 (the “Base Prospectus”) and the prospectus
supplement dated March 1, 2013 (the “Prospectus Supplement” and, together with
the Base Prospectus, the “Prospectus”) with respect to the Registration
Statement on Form S-3, as amended (Registration No. 333-182515) (the
“Registration

1

--------------------------------------------------------------------------------



Statement”), filed by the Company with the Securities and Exchange Commission
under the Securities Act of 1933, as amended (the “Securities Act”), relating to
the issuance and sale by the Company from time to time of shares of its common
stock, par value $.01 per share (the “Common Stock”) having an aggregate
offering price of up to $300,000,000 (the “Offered Securities”) in an “at the
market” offering as defined in Rule 415 under the Securities Act (including,
without limitation, sales made directly on the New York Stock Exchange (“NYSE”),
on any other existing trading market for the Common Stock or to or through a
market maker or, through privately negotiated transactions) (the “At-the-Market
Offering”). This opinion is being provided to you pursuant to Section 7(n) and
Section 8(e) of each of the Controlled Equity OfferingSM Sales Agreements dated
March 1, 2013 by and among the Company, the Operating Partnership and each of
Cantor Fitzgerald & Co., J.P. Morgan Securities LLC, KeyBanc Capital Markets
Inc., RBC Capital Markets, LLC and Wells Fargo Securities, LLC (the “Sales
Agreements”), in connection with the issuance and sale by the Company from time
to time of shares of its Common Stock in the At-the-Market Offering described
above, pursuant to the terms of the Sales Agreements and in accordance with the
Prospectus. Capitalized terms not otherwise defined herein are defined as set
forth in the Sales Agreements.
Section 1. The documents I have examined for purposes of this opinion are the
following documents:
1.1    An original as signed, or a copy of the original showing signatures and
identified to me as a true copy of the original as signed, of each of the Sales
Agreements. The transactions contemplated by the Sales Agreements and described
in the Prospectus are referred to hereinafter as the “Transactions”;
1.2    The Registration Statement;
1.3    The Base Prospectus and the Prospectus Supplement; and
1.4    Such other documents as I, in my professional judgment, have deemed
necessary or appropriate as a basis for the opinions set forth below.
In rendering the following opinions, as to the factual matters that affect my
opinions, I have, with your approval, relied on (without investigation and to
the extent I do not have any knowledge to the contrary, assumed the accuracy of)
the representations and warranties of the Company in the Sales Agreements. I
have assumed the genuineness of all signatures, the legal capacity of all
natural persons, the due organization, good standing and authorization of all
entities entering into such documents, the authenticity of documents purporting
to be originals and the conformity to originals of all documents submitted to me
as copies.
Section 2.    Based on the foregoing and in reliance thereon and on the
assumptions and subject to the qualifications and limitations set forth in this
opinion, I am of the opinion that:
(A)
any real property and buildings held under lease by the Company and its
subsidiaries, as a lessee, are held by them under valid and subsisting leases
with such exceptions as are not material and do not interfere with the use made
and proposed to be made of such property and buildings by the Company and its
subsidiaries, in each case except as set forth or


2

--------------------------------------------------------------------------------



contemplated in the Registration Statement or the Prospectus. In respect of all
real property described in the Registration Statement or the Prospectus as being
owned by the Company or its subsidiaries, based on my knowledge, as the
Company’s Chief Legal Officer, of the titles of the Company and its subsidiaries
and the title commitments, abstracts, and/or reports of title companies rendered
or issued prior to the time of acquisition of such property by the Company or
its subsidiaries, I am not aware of any material defect in title relating to the
real property described in the Registration Statement or the Prospectus as being
owned by the Company or its subsidiaries;
(B)
the execution and delivery of each of the Sales Agreements by each of the
Company and the Operating Partnership, and the performance by each of the
Company and the Operating Partnership of its obligations thereunder, and the
consummation of the transactions therein contemplated, do not and will not,
whether with or without the giving of notice or lapse of time or both, cause a
violation of, or breach or default under the terms of any of the contracts
listed as Exhibits numbered 10.11.1, 10.11.2, 10.11.3, 10.11.4, 10.15.1,
10.15.2, 10.15.3, 10.20.1, 10.20.2, 10.20.3, 10.21.1, 10.21.2, 10.23.1, 10.23.2,
10.24.1 and 10.24.2, to the Company’s Annual Report on Form 10-K as filed with
the Commission on March 1, 2013; and

(C)
to the best of my knowledge and other than as set forth in the Registration
Statement and the Prospectus, there are no legal or governmental proceedings
pending to which the Company or any of its Subsidiaries is a party or of which
any property of the Company or any of such Subsidiaries is the subject which, if
determined adversely to the Company or any of the Subsidiaries, would
individually or in the aggregate have a material adverse effect on the
consolidated financial position, stockholders’ equity or results of operations
of the Company and its Subsidiaries taken as a whole; and, to the best of my
knowledge, no such proceedings are threatened or contemplated by governmental
authorities or threatened by others, provided that, with respect to the matters
set forth in this Section 2(C), I express no opinion with respect to the
Securities Act (as it relates to the Transactions) or to any state or foreign
securities or Blue Sky laws.



Section 3.    My opinions are based on the assumptions (upon which I have relied
with your consent) and subject to the qualifications and limitations, set forth
in this letter, including the following:
3.1    I am licensed to practice law in the State of Tennessee, and except as
specifically set forth herein, this opinion is limited to matters governed by
such law and the federal laws of the United States of America.

3

--------------------------------------------------------------------------------



3.2    Other than as expressly set forth in Section 2 above, no opinion is
expressed as to any matter relating to the Transactions or the enforceability
thereof, nor the enforceability of any document prepared in connection
therewith, including but not limited to the Registration Statement or the
Prospectus.
3.3    As to matters of fact, I have assumed all representations of the Company
and the Other Parties in the Sales Agreements are true. When an opinion is
stated to be based on the existence or absence of facts “to the best of my
knowledge” or the statement is made that “I have no knowledge”, or other words
of similar import appear, it is intended to signify that, in the course of my
representation of the Company, and after due inquiry with such persons as I
deemed necessary to provide an informed opinion, I have not acquired actual
knowledge of the existence or absence of such facts. I have not undertaken any
independent investigation to determine the existence or absence of such facts,
and no inference as to my knowledge of the existence or absence of such facts
should be drawn from the fact of my service as Chief Legal Officer to the
Company, CBL Holdings I, CBL Holdings II, the Management Company, and the
Operating Partnership.
3.4    This opinion is limited to the matters specifically stated in this
letter, and no further opinion is to be implied or may be inferred beyond the
opinions specifically stated herein. Unless otherwise stated herein, I have made
no independent investigation regarding factual matters. This opinion is based
solely on the state of the law as of the date of this opinion, and the factual
matters in existence as of such date, and I specifically disclaim any obligation
to monitor any of the matters stated in this opinion or to advise the persons
entitled to rely on this opinion of any change in law or fact after the date of
this opinion which might affect any of the opinions stated herein.
This opinion is rendered solely for your benefit in connection with the
execution and delivery by the Company of the Sales Agreements, and may not be
released to or relied upon by any other person or for any other purpose without
my prior written consent.
Very truly yours,


CBL & Associates Properties, Inc.






Jeffery V. Curry,
Chief Legal Officer





4

--------------------------------------------------------------------------------



Exhibit 7(m)
OFFICER CERTIFICATE
The undersigned, the duly qualified and elected Executive Vice President – Chief
Financial Officer and Treasurer, of each of CBL & Associates Properties, Inc., a
Delaware corporation (the “Company”), and CBL Holdings I, Inc., a Delaware
corporation (“CBL Holdings I”), does hereby certify in such capacity and on
behalf of the Company for itself and on behalf of CBL Holdings I as the general
partner of CBL & Associates Limited Partnership, a Delaware limited partnership
(the “Partnership”) pursuant to Section 7(m) of each of the Controlled Equity
OfferingSM Sales Agreement dated March 1, 2013 (the “Sales Agreements”) among
the Company, the Partnership and each of Cantor Fitzgerald & Co., J.P. Morgan
Securities LLC, KeyBanc Capital Markets Inc., RBC Capital Markets, LLC and Wells
Fargo Securities, LLC (collectively, the “Sales Agents”) that to the best
knowledge of the undersigned:
(i)    The representations and warranties of the Company and the Partnership in
Section 6 of the Sales Agreements (A) to the extent such representations and
warranties are subject to qualifications and exceptions contained therein
relating to materiality or material adverse effect, are true and correct on and
as of the date hereof with the same force and effect as if expressly made on and
as of the date hereof, except for those representations and warranties that
speak solely as of a specific date and which were true and correct as of such
date, and (B) to the extent such representations and warranties are not subject
to any qualifications or exceptions, are true and correct in all material
respects as of the date hereof as if made on and as of the date hereof with the
same force and effect as if expressly made on and as of the date hereof, except
for those representations and warranties that speak solely as of a specific date
and which were true and correct as of such date; and
(ii)    The Company and the Partnership have complied in all material respects
with all agreements and satisfied all conditions on their part to be performed
or satisfied pursuant to the Sales Agreements at or prior to the date hereof
(other than those conditions waived by the Sales Agents).


 
By:
   
 
 
Name: Farzana K. Mitchell
 
 
Title: Executive Vice President – Chief Financial Officer and Treasurer



Date: _________, 20__









